Exhibit 10.1

EXECUTION COPY

 

 

CREDIT AGREEMENT

dated as of

March 23, 2010

among

BLACKSTONE HOLDINGS FINANCE CO. L.L.C.,

as Borrower,

BLACKSTONE HOLDINGS I L.P., BLACKSTONE HOLDINGS II L.P.,

BLACKSTONE HOLDINGS III L.P. and BLACKSTONE HOLDINGS IV L.P.,

as Guarantors,

The Lenders Party Hereto

and

CITIBANK, N.A.,

as Administrative Agent

 

 

CITIGROUP GLOBAL MARKETS INC.

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers,

and

BANC OF AMERICA SECURITIES LLC,

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Classification of Loans and Borrowings      23   

SECTION 1.03.

   Terms Generally      23   

SECTION 1.04.

   Accounting Terms; GAAP      24   

SECTION 1.05.

   Currency Translation      24    ARTICLE II    The Credits   

SECTION 2.01.

   Commitments      25   

SECTION 2.02.

   Loans and Borrowings      25   

SECTION 2.03.

   Requests for Borrowings      26   

SECTION 2.04.

   Swingline Loans      27   

SECTION 2.05.

   Letters of Credit      28   

SECTION 2.06.

   Funding of Borrowings      34   

SECTION 2.07.

   Interest Elections      34   

SECTION 2.08.

   Termination and Reduction of Commitments      36   

SECTION 2.09.

   Repayment of Loans; Evidence of Debt      36   

SECTION 2.10.

   Prepayment of Loans      37   

SECTION 2.11.

   Fees      38   

SECTION 2.12.

   Interest      39   

SECTION 2.13.

   Alternate Rate of Interest      40   

SECTION 2.14.

   Increased Costs      40   

SECTION 2.15.

   Break Funding Payments      42   

SECTION 2.16.

   Taxes      42   

SECTION 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      44   

SECTION 2.18.

   Mitigation Obligations; Replacement of Lenders      45   

SECTION 2.19.

   Increase of Commitments      46   

SECTION 2.20.

   Additional Guarantors      48   

SECTION 2.21.

   Extension of Maturity Date      48   

SECTION 2.22.

   Defaulting Lenders      50    ARTICLE III    Representations and Warranties
  

SECTION 3.01.

   Organization; Powers      53   

SECTION 3.02.

   Authorization      53   

 

i



--------------------------------------------------------------------------------

          Page  

SECTION 3.03.

   Enforceability      53   

SECTION 3.04.

   Governmental Approvals      54   

SECTION 3.05.

   Financial Statements      54   

SECTION 3.06.

   No Material Adverse Change      54   

SECTION 3.07.

   Title to Properties; Possession Under Leases      55   

SECTION 3.08.

   Litigation; Compliance with Laws      55   

SECTION 3.09.

   Agreements      55   

SECTION 3.10.

   Federal Reserve Regulations      55   

SECTION 3.11.

   Investment Company Act      56   

SECTION 3.12.

   Use of Proceeds      56   

SECTION 3.13.

   Tax Returns      56   

SECTION 3.14.

   No Material Misstatements      56   

SECTION 3.15.

   ERISA      56    ARTICLE IV    Conditions   

SECTION 4.01.

   Effective Date      57   

SECTION 4.02.

   Each Credit Event      58   

SECTION 4.03.

   Additional Guarantors      59   

ARTICLE V

   Affirmative Covenants   

SECTION 5.01.

   Existence; Businesses and Properties      60   

SECTION 5.02.

   Insurance      60   

SECTION 5.03.

   Obligations and Taxes      61   

SECTION 5.04.

   Financial Statements, Reports, etc      61   

SECTION 5.05.

   Litigation and Other Notices      62   

SECTION 5.06.

   ERISA      62   

SECTION 5.07.

   Maintaining Records; Access to Properties and Inspections      63   

SECTION 5.08.

   Use of Proceeds      63   

SECTION 5.09.

   Further Assurances      63    ARTICLE VI    Negative Covenants   

SECTION 6.01.

   Indebtedness      63   

SECTION 6.02.

   Liens      64   

SECTION 6.03.

   Certain Loans and Advances      66   

SECTION 6.04.

   Mergers, Consolidations, Sales of Assets and Acquisitions      66   

SECTION 6.05.

   Business of Guarantors and the Subsidiaries      67   

SECTION 6.06.

   Amendment of Certain Agreements      67   

 

ii



--------------------------------------------------------------------------------

          Page  

SECTION 6.07.

   Ownership of Core Businesses; Borrower      68   

SECTION 6.08.

   Restricted Payments      68   

SECTION 6.09.

   Financial Covenants      68    ARTICLE VII    Events of Default    ARTICLE
VIII    The Administrative Agent   

SECTION 8.01.

   Appointment and Authority      71   

SECTION 8.02.

   Administrative Agent Individually      71   

SECTION 8.03.

   Duties of Administrative Agent; Exculpatory Provisions      72   

SECTION 8.04.

   Reliance by Administrative Agent      73   

SECTION 8.05.

   Delegation of Duties      74   

SECTION 8.06.

   Resignation of Administrative Agent      74   

SECTION 8.07.

   Non-Reliance on Administrative Agent and Other Lenders      75   

SECTION 8.08.

   No Other Duties      76    ARTICLE IX    Miscellaneous   

SECTION 9.01.

   Notices      76   

SECTION 9.02.

   Waivers; Amendments      78   

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      79   

SECTION 9.04.

   Successors and Assigns      80   

SECTION 9.05.

   Survival      83   

SECTION 9.06.

   Counterparts; Integration; Effectiveness      83   

SECTION 9.07.

   Severability      84   

SECTION 9.08.

   Right of Setoff      84   

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      84   

SECTION 9.10.

   WAIVER OF JURY TRIAL      85   

SECTION 9.11.

   Headings      85   

SECTION 9.12.

   Confidentiality      85   

SECTION 9.13.

   Posting of Approved Electronic Communications      86   

SECTION 9.14.

   USA Patriot Act      87   

SECTION 9.15.

   Lender Relationship      87   

SECTION 9.16.

   Judgment Currency      88   

 

iii



--------------------------------------------------------------------------------

          Page   ARTICLE X    Guarantee    SCHEDULES:   

Schedule 1.01

   Mandatory Cost   

Schedule 2.01

   Commitments   

Schedule 3.08

   Disclosed Matters   

Schedule 6.02

   Existing Liens    EXHIBITS:   

Exhibit A

   Form of Assignment and Acceptance   

Exhibit B-1

   Form of Opinion of Simpson Thacher & Bartlett LLP   

Exhibit B-2

   Form of Opinion of Gowling Lafleur Henderson LLP   

Exhibit C

   Form of Guarantor Joinder Agreement   

Exhibit D

   Form of Maturity Date Extension Request   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 23, 2010 (this “Agreement”), among BLACKSTONE
HOLDINGS FINANCE CO. L.L.C., as Borrower (the “Borrower”), BLACKSTONE HOLDINGS I
L.P., BLACKSTONE HOLDINGS II L.P., BLACKSTONE HOLDINGS III L.P. and BLACKSTONE
HOLDINGS IV L.P., as Guarantors (collectively, the “Guarantors”), the LENDERS
party hereto and CITIBANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

The Loan Parties have requested that the Lenders, the Issuing Banks and the
Swingline Lender (such terms and each capitalized term not otherwise defined
having the meanings assigned in Section 1.01) extend credit in the form of
Revolving Loans, Letters of Credit and Swingline Loans, respectively, in order
to enable the Borrower, subject to the terms and conditions of this Agreement,
to borrow on a revolving credit basis, and to procure the issuance of Letters of
Credit, at any time and from time to time during the Availability Period, in an
aggregate principal amount not to exceed $1,070,000,000 (as such amount may be
increased in accordance herewith) at any time outstanding.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” has the meaning assigned to such term in Section 2.19.

“Adjusted LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for Dollars for such Interest Period multiplied by (ii) the Statutory
Reserve Rate and (b) with respect to any Eurocurrency Borrowing denominated in
Euro or Sterling for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO Rate for
such currency for such Interest Period plus (ii) the Mandatory Cost (if any and
only to the extent incurred by a Lender in respect of its participation in that
Borrowing and notified to the Administrative Agent and the Borrower
accordingly).



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning assigned to such term in the caption
hereof, and includes any successors to Citibank, N.A., acting in the capacity of
administrative agent as provided in Article VIII. The Administrative Agent may
from time to time designate one or more of its Affiliates or branches to perform
the functions of the Administrative Agent in connection with Loans denominated
in any currency other than Dollars, in which case references herein to the
“Administrative Agent” shall, in connection with Loans denominated in any such
currency, mean any Affiliate or branch so designated.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, in any event, any Person that owns directly or indirectly 15% or more of
the securities having voting power for the election of directors or other
governing body of a corporation or 15% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner or
non-voting member of such other Person) will be deemed to Control such
corporation or other Person.

“Agent’s Group” has the meaning assigned to such term in Section 8.02(b).

“Agreement” has the meaning assigned to such term in the caption hereof.

“Agreement of Limited Partnership” means the limited partnership agreement of
each Guarantor by and among its general partner and its limited partners.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, for purposes of this definition the Adjusted LIBO
Rate on any day shall be based on the rate per annum appearing on the Reuters
“LIBOR01” screen displaying British Bankers’ Association Interest Settlement
Rates (or on any successor or substitute page) at approximately 11:00 a.m.,
London time, two Business Days prior to such day for deposits in Dollars with a
maturity of one month. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, (a) 1.750% with respect to any
Eurocurrency Borrowing, (b) 0.750% with respect to any ABR Borrowing and
(c) 0.175% with respect to commitment fees payable hereunder.

“Approved Electronic Communication” means each Communication that any Loan Party
is obligated to, or otherwise chooses to (but, with respect to Communications a
Loan Party is not obligated to provide, only if such Loan Party has authorized
such Communication to be treated as an Approved Electronic Communication),
provide to the Administrative Agent pursuant to this Agreement or any other Loan
Document or the transactions contemplated herein or therein, including any
financial statement, financial or other report, notice, request, certificate or
other information material; provided, however, that, solely with respect to
delivery of any such Communication by any Loan Party to the Administrative Agent
and without limiting or otherwise affecting either the Administrative Agent’s
right to effect delivery of such Communication by posting such Communication to
the Approved Electronic Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (a) any Borrowing Request, request for the
issuance, amendment, renewal or extension of a Letter of Credit, request for a
Swingline Loan, Interest Election Request and any other notice, demand,
communication, information, document or other material relating to a request for
a new, or conversion of an existing, Borrowing, (b) any notice pursuant to
Section 2.10 and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(c) all notices of any Default, (d) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article IV or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement and (e) any Communication which a Loan Party
has notified the Administrative Agent is not to be treated as an Approved
Electronic Communication or which is of a type that is not customarily disclosed
to lending syndicates.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 9.13.

“Arrangers” means Citigroup Global Markets Inc. and Banc of America Securities
LLC.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Back-to-Back Lending Facilities” means credit facilities made available to the
Guarantors, the Subsidiaries or their Affiliates for the purpose of funding
loans or advances to employees or Affiliates of the Guarantors or the
Subsidiaries or their Affiliates, the proceeds of which are invested in funds
managed by the Guarantors or the Subsidiaries.

“Blackstone Group” means The Blackstone Group L.P., a Delaware limited
partnership, which, on the date hereof, owns 100% of the outstanding Equity
Interests of each General Partner of the Guarantors.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the caption hereof.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$1,000,000, (b) in the case of a Borrowing denominated in Euro, €1,000,000 and
(c) in the case of a Borrowing denominated in Sterling, £1,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£1,000,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Broker-Dealer Subsidiary” means any Subsidiary that is registered as a
broker-dealer under the Securities Exchange Act of 1934 or any other law
requiring such registration.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan denominated in Dollars or for purposes of Section 2.04(c), the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar in the London interbank market, (b) when used in connection
with a Eurocurrency Loan denominated in Euro, the term “Business Day” shall also
exclude any day on which the TARGET payment system is not open for the
settlement of payments in Euro and (c) when used in connection with a
Eurocurrency Loan denominated in Sterling, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Sterling deposits in
the London interbank market.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, in respect of an obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars at
a location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent. “Cash Collateral” and “Cash
Collateralization” have meanings correlative thereto.

“Cash and Carry Securities” means direct obligations of the government of the
United States of America the purchase of which is financed through repurchase
agreements with respect to such obligations.

“Cash Equivalents” means, as of any particular date, (a) direct obligations of,
or obligations guaranteed as to principal and interest by, the government of the
United States of America (or guaranteed by any agency or instrumentality thereof
and backed by the full faith and credit of the United States of America)
maturing in two years or less from such date, (b) Dollar denominated deposits in
(including money market accounts of), or Dollar denominated certificates of
deposit or bankers’ acceptances of, any commercial bank or trust company
organized under the laws of the United States of America or any state thereof
having capital and surplus in excess of $500,000,000 or any foreign commercial
bank of recognized standing ranking among the world’s 100 largest commercial
banks in terms of total assets, in each case if such deposits mature or are
redeemable without penalty within one year or less from such date and if the
long-term deposits of such commercial bank or trust company have been rated at
least Baa by Moody’s and at least BBB by S&P, (c) commercial paper maturing
within 270 days from such date having the highest rating of both Moody’s and
S&P, (d) marketable general obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from such date and rated at
least Baa by Moody’s and at least BBB by S&P and (e) investments in any money
market funds (other than those covered by clause (b) above) that have assets in
excess of $2,000,000,000, are managed by recognized and responsible institutions
and invest substantially all of their assets in obligations of the types
referred to in clauses (a), (b), (c) and (d) above.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or Issuing
Bank or by such Lender’s or

 

5



--------------------------------------------------------------------------------

Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Claiming Party” has the meaning assigned to such term in Article X.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Combined EBITDA” means, for any period, Economic Net Income less, without
duplication and to the extent otherwise included in Economic Net Income,
(a) (i) performance fees and allocations, (ii) investment income and
(iii) non-recurring gains plus, without duplication (including with respect to
any item already added back to Combined Segment Net Income in calculating
Economic Net Income) and to the extent deducted in arriving at Economic Net
Income, (b) (i) depreciation and amortization, (ii) interest expense, (iii) if
positive, equity-based compensation, (iv) carry plan compensation expense and
minority interests in performance fees, (v) expenses and charges relating to
equity or debt offerings, acquisitions, investments and dispositions,
(vi) non-recurring expenses, losses and charges and (vii) non-cash expenses and
charges; provided that any cash payment made with respect to any non-cash
expenses or charges added back in computing Combined EBITDA for any earlier
period pursuant to this clause (vii) shall be subtracted in computing Combined
EBITDA for the period in which such cash payment is made (in the case of clauses
(a)(i), (a)(ii) and (b)(iv), whether positive or negative), in each case
determined on a combined segment basis for the Guarantors and Subsidiaries in
accordance with GAAP.

For purposes of calculating Combined EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”), if at any time during such
Reference Period (and after the Effective Date) a Guarantor or any of the
Subsidiaries shall have made any Material Acquisition or Material Disposition
(each as defined below), the Combined EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
or Material Disposition occurred on the first day of such Reference Period. For
purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculation shall be made in good faith by a
Financial Officer and may include reasonably identifiable and supportable cost
savings and operating expense reductions expected to be realized; provided such
cost savings and operating expense reductions do not exceed 10% of Combined
EBITDA for the relevant Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (x) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (y) involves the payment of consideration by a
Guarantor or any Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any disposition of property or

 

6



--------------------------------------------------------------------------------

series of related dispositions of property that (x) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(y) yields gross proceeds to a Guarantor or any Subsidiaries in excess of
$25,000,000.

“Combined Segment Net Income” means, for any period, the combined segment net
income of the Guarantors and the Subsidiaries for such period, determined in
accordance with GAAP in a manner consistent with that employed in the Blackstone
Group’s Annual Report on form 10-K for the fiscal year ending December 31, 2009,
as filed with the SEC.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.19 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01 or in
the Assignment and Acceptance or Accession Agreement pursuant to which such
Lender shall have assumed its Commitment, as applicable. The aggregate amount of
the Lenders’ Commitments as of the Effective Date is $1,070,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.19.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates or the transactions
contemplated by this Agreement or the other Loan Documents, including all
Approved Electronic Communications.

“Consenting Lender” has the meaning assigned to such term in Section 2.21.

“Contributing Party” has the meaning assigned to such term in Article X.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Core Business Entity” means any Person that earns or is entitled to receive
fees or income (including investment income and fees, gains or income with
respect to carried interests) from one or more Core Businesses.

 

7



--------------------------------------------------------------------------------

“Core Businesses” means (a) investment or asset management services, financial
advisory services, money management services, merchant banking activities or
similar or related activities, including but not limited to services provided to
mutual funds, private equity or debt funds, hedge funds, funds of funds,
corporate or other business entities or individuals and (b) making investments,
including investments in funds of the type specified in clause (a).

“Credit Exposure” means, with respect to any Lender at any time, the aggregate
amount of (a) the sum of the Dollar Equivalents of the principal amounts of such
Lender’s Revolving Loans outstanding at such time and (b) such Lender’s LC
Exposure and Swingline Exposure at such time.

“Declining Lender” has the meaning assigned to such term in Section 2.21.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (a) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan or fund its participations in Letters of Credit or Swingline Loans (each a
“funding obligation”), (b) such Lender has notified the Administrative Agent, or
has stated publicly, that it will not comply with any such funding obligation
hereunder or has generally defaulted on its funding obligations under other loan
agreements, credit agreements and financing agreements or (c) a Lender
Insolvency Event has occurred and is continuing with respect to such Lender
(provided that neither the reallocation of funding obligations provided for in
Section 2.22(d) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by itself cause such Defaulting Lender to become a Non-Defaulting Lender).
Any determination that a Lender is a Defaulting Lender under clauses (a) through
(c) above will be made by the Administrative Agent in its sole discretion acting
in good faith. The Administrative Agent will promptly send to all parties hereto
a copy of any notice to the Borrower provided for in this definition.

“Dollars” or “$” means the lawful money of the United States of America.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such currency at the time in effect under the
provisions of such Section.

“Economic Net Income” means, for any period, Combined Segment Net Income for
such period excluding, to the extent added or subtracted in computing Combined
Segment Net Income, (a) income and similar taxes, (b) amortization of

 

8



--------------------------------------------------------------------------------

intangible assets and (c) non-cash charges relating to the vesting of
equity-based compensation, calculated in each case in accordance with GAAP and
in a manner consistent with that employed in Blackstone Group’s Annual Report on
form 10-K for the fiscal year ending December 31, 2009, as filed with the SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Additional Guarantor” means any limited partnership organized under
the laws of any state of the United States or any province or territory of
Canada or, with the approval of the Administrative Agent (not to be unreasonably
withheld), any limited partnership or equivalent entity organized under the laws
of another jurisdiction (i) the General Partner (or equivalent Controlling
member entity) of which is a direct or indirect wholly owned subsidiary of
Blackstone Group and (ii) which, directly or through one or more direct or
indirect subsidiaries, conducts one or more Core Businesses. In the event that
it is determined by the Loan Parties that an Eligible Additional Guarantor
should be organized in a form other than a limited partnership, the parties
hereto agree to negotiate in good faith to make changes to this Agreement as are
advisable in order to include such Person as a Guarantor and to otherwise give
effect to the intent of this Agreement.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any of the Loan Parties, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

9



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Loan Party or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (other than pursuant
to the definition of Alternate Base Rate).

“Euro Credit Exposure” means, with respect to any Lender at any time, the
aggregate amount of (a) the sum of the Dollar Equivalents of the principal
amounts of such Lender’s Revolving Loans denominated in Euro outstanding at such
time and (b) such Lender’s Euro LC Exposure at such time.

“Euro LC Exposure” means, at any time, (a) the sum of the Dollar Equivalents of
the undrawn amounts of all outstanding Letters of Credit denominated in Euro at
such time plus (b) the sum of the Dollar Equivalents of all LC Disbursements
denominated in Euro that have not yet been reimbursed by or on behalf of the
Borrower at such time. The Euro LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total Euro LC Exposure at such time.

“Euro Reference Rate” shall mean, for any day, the rate per annum that is the
average (rounded upwards, if necessary, to the next 1/100th of 1%) of the rates
quoted at approximately 10:00 a.m., Local Time, on such day (or, in the case of
a day that is not a Business Day, the immediately preceding Business Day) to
leading banks in the European interbank market by the Reference Banks for the
offering of overnight deposits in Euro.

 

10



--------------------------------------------------------------------------------

“Euro Sub-Limit” has the meaning assigned to such term in Section 2.01(c).

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any amount denominated in a currency other than Dollars, the rate
at which such other currency may be exchanged into Dollars at approximately
11:00 a.m. London time on such day as set forth on the Bloomberg World Currency
Value Page for such currency. In the event that such rate does not appear on
such Bloomberg Page (or on any successor or substitute page), the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m. New York City time on such date for the purchase of Dollars with such
currency for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.18(b)), any withholding tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.16(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.16(g).

“Existing Credit Agreement” means the Credit Agreement dated as of May 5, 2009
among the Borrower, Blackstone Holdings I L.P., Blackstone Holdings II L.P.,
Blackstone Holdings III L.P., Blackstone Holdings IV L.P., the lenders party
thereto and Citibank, N.A., as administrative agent, as amended, modified or
waived in accordance with the terms thereof.

 

11



--------------------------------------------------------------------------------

“Existing Maturity Date” has the meaning assigned to such term in Section 2.21.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Covenants” means the covenants set forth in Section 6.09.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of each of the Loan Parties or of the direct or
indirect general partner, sole member or managing member thereof.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fraudulent Transfer Laws” has the meaning assigned to such term in Article X.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partners” means Blackstone Holdings I/II GP Inc., a Delaware
corporation, Blackstone Holdings III GP L.P., a Delaware limited partnership,
and Blackstone Holdings IV GP L.P., a Quebec limited partnership, each in its
capacity as a general partner of a Guarantor for so long as such Person shall
remain a general partner of any Guarantor, and each other Person that from time
to time may be or become a general partner of any Guarantor.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the

 

12



--------------------------------------------------------------------------------

purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.

“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement among the Loan
Parties, an Eligible Additional Guarantor and the Administrative Agent
substantially in the form of Exhibit C.

“Guarantors” has the meaning assigned to such term in the caption hereof and
includes each other Person that becomes a Guarantor hereunder pursuant to
Section 2.20.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increase Effective Date” means the effective date of any Commitment Increase
pursuant to Section 2.19.

“Increasing Lender” has the meaning assigned to such term in Section 2.19.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) solely for the purposes of
the definition of the term “Material Indebtedness” as such term is used in
clause (f) of Article VII, all obligations of such Person in respect of Hedging
Agreements, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; but excluding in each case trade and other accounts
payable arising in the ordinary course of business.

 

13



--------------------------------------------------------------------------------

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Loans” has the meaning assigned to such term in Section 2.19.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means (a) Citibank, N.A. and (b) each Lender that shall have
become an Issuing Bank hereunder as provided in Section 2.05(j) (other than any
Person that shall have ceased to be an Issuing Bank as provided in
Section 2.05(k)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.05 with respect to such Letters of Credit).

 

14



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the sum of the Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time and (b) the sum of the Dollar Equivalents of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Appointment Period” has the meaning assigned to such term in
Section 8.06.

“Lender Insolvency Event” means that a Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a lender hereunder pursuant to an Assignment and Acceptance or
an Accession Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of the Total Indebtedness on such
date to Combined EBITDA for the period of four consecutive fiscal quarters
(a) ended on such date in the case of calculations of the Leverage Ratio for
purposes of Section 6.09(b) and (b) most recently ended on or prior to such date
for which financial statements have been provided pursuant to Section 5.04(a) or
5.04(b) in all other cases including for purposes of Section 6.01.

“LIBO Rate” means with respect to any Eurocurrency Borrowing denominated in any
currency for any Interest Period, the interest rate per annum determined by the
Administrative Agent at approximately 11:00 a.m., London time, on

 

15



--------------------------------------------------------------------------------

the Quotation Day for such Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in such currency (as
reflected on the applicable Reuters screen), for a period equal to such Interest
Period, or, if an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in such currency are offered for such Interest Period to major banks in the
London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“LLC Agreement” means the limited liability company agreement of the Borrower.

“Loan Documents” means this Agreement, any Accession Agreement entered into
pursuant to the terms hereof, any Guarantee Joinder Agreement and any promissory
note issued pursuant to Section 2.09(e).

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the Revolving Loans and the Swingline Loans.

“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in Dollars, New York City time, and (b) with respect to a Loan,
Borrowing or Letter of Credit denominated in Euro or Sterling, London time.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Guarantors and the
Subsidiaries, taken as a whole, or (b) the ability of any of the Borrower or the
Guarantors to perform any of its material obligations under any of the Loan
Documents.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents) of any one or more of the
Guarantors and the Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.

 

16



--------------------------------------------------------------------------------

“Maturity Date” means the date three years after the date of this Agreement, as
such date may be extended pursuant to Section 2.21.

“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit D hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.21.

“Moody’s” means Moody’s Investors Service, Inc, and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Seasoning Debt” means Indebtedness incurred by a Seasoning
Subsidiary to finance investments made by such Seasoning Subsidiary that may be
transferred to a fund managed by a Guarantor or a Subsidiary (“Fund
Investments”), which Indebtedness (a) has a maturity of not more than six months
from the date of the incurrence of such Indebtedness, (b) does not constitute a
general obligation of any Guarantor or Subsidiary and (c) does not have,
directly or indirectly, recourse (including by way of any Guarantee or other
undertaking, agreement or instrument that would constitute Indebtedness) against
any assets of the Guarantors or any Subsidiary (other than, in each case,
recourse to (i) such Seasoning Subsidiary or (ii) any other Subsidiary or any
Guarantor (including letters of credit issued for the account of a Guarantor or
such other Subsidiary), the principal component of which constitutes
(A) Indebtedness permitted under Section 6.01(a), in the case of a Guarantor, or
(B) Indebtedness permitted under 6.01(f), in the case of a Subsidiary). As used
herein, a “Seasoning Subsidiary” is any single purpose Subsidiary the sole
business of which is to purchase and hold Fund Investments and finance the
purchase thereof and substantially all of the assets of which consist of the
Fund Investments so purchased.

“Obligations” means (a) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made by the Borrower in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (c) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties under this
Agreement, including the obligations of the Guarantors in respect of the
guarantees set forth in Article X.

 

17



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board), if any, of such Lender or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant Register” has the meaning assigned to such term in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Reorganization Transaction” means any transaction or series of
transactions, including mergers, asset transfers, liquidations, dissolutions and
transfers of Equity Interests, in each case effected between or among the
Guarantors, the Subsidiaries and/or Affiliates of any of the foregoing (or newly
formed entities that will, upon consummation of any such transaction, be
Guarantors or Subsidiaries) for purposes of accomplishing internal
reorganizations; provided that all the combined consolidated assets of the
Guarantors immediately prior to such transactions (including without limitation
all Equity Interests in Core Business Entities owned by the Guarantors or any
Subsidiaries and all assets of any Core Business conducted directly by a
Guarantor or a Subsidiary) shall continue to be owned by the Guarantors or
Subsidiaries (including any Person that becomes a Guarantor hereunder pursuant
to Section 2.20), without any reduction in the aggregate economic interests of
the Guarantors and the Subsidiaries, immediately prior to such transactions, in
Core Businesses conducted by the Guarantors, the Subsidiaries and Core Business
Entities in which they own Equity Interests, except in any case as a result of
any related sale or transfer of Equity Interests in Core Business Entities or
Subsidiaries to employees in connection with compensation or incentive
compensation arrangements.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

18



--------------------------------------------------------------------------------

“Principal Issuing Bank” means, on any date, (a) the Issuing Bank, in the event
there is only one Issuing Bank, and (b) in all other events, (i) the Issuing
Bank with respect to which the LC Exposure attributable to the outstanding
Letters of Credit issued by such Issuing Bank on such date is the greatest and
(ii) each other Issuing Bank with respect to which the LC Exposure attributable
to the outstanding Letters of Credit issued by such Issuing Bank on such date is
greater than $5,000,000.

“Pro Forma Compliance” means, with respect to any event or transaction, that the
Loan Parties are in pro forma compliance with the Financial Covenants
(a) recomputed as if such event had occurred or such transaction had been
consummated on the first day of the relevant period with respect to which
current compliance with the Financial Covenant would be determined (for example,
in the case of the Financial Covenant based on Combined EBITDA, as if such event
had occurred or such transaction had been consummated on the first day of the
four fiscal quarter period ending on the last day of the most recent fiscal
quarter in respect of which financial statements have been delivered pursuant to
Section 3.05 or Section 5.04(a) or (b)) and (b) evaluating compliance with such
Financial Covenants on a pro forma basis as of the date upon which such event
occurs or such transaction is consummated (regardless of whether it is the last
day of a fiscal quarter), in the case of the Leverage Ratio, based on Combined
EBITDA for the period referred to in clause (a). Pro forma calculations made
pursuant to this definition that require the calculation of Combined EBITDA on a
pro forma basis will be made in accordance with the last paragraph of the
definition of such term, except that, when testing Pro Forma Compliance with
respect to any acquisition, disposition or similar transaction, references to
Material Acquisition and Material Disposition in such last paragraph will be
deemed to include such acquisition, disposition or transaction.

“Quotation Day” means (a) with respect to deposits in Dollars or Euro for any
Interest Period, two Business Days prior to the first day of such Interest
Period and (b) with respect to deposits in Sterling for any Interest Period, the
first day of such Interest Period, in each case unless market practice differs
in the London interbank market for any such currency, in which case the
Quotation Day for such currency shall be determined by the Administrative Agent
in accordance with market practice in the London interbank market (and if
quotations would normally be given by leading banks in the London interbank
market on more than one day, the Quotation Day shall be the last of those days).

“Reference Bank” shall be one or more Lenders designated from time to time by
the Administrative Agent with the approval (not to be unreasonably withheld) of
the Borrower. The initial Reference Banks are Citibank, N.A. and Bank of
America, N.A.

“Register” has the meaning assigned to such term in Section 9.04.

 

19



--------------------------------------------------------------------------------

“Regulated Subsidiary” means any Subsidiary that is (a) a Broker-Dealer
Subsidiary, (b) otherwise subject to regulation by any Governmental Authority
and for which the incurrence of Indebtedness (including Guarantees) or the
granting of Liens with respect to its assets would be prohibited or restricted
or would result in a negative impact on any minimum capital or similar
requirement imposed by such Governmental Authority and applicable to it or
(c) subject to regulation by any Regulatory Supervising Organization.

“Regulatory Supervising Organization” means any of (a) the Commodity Futures
Trading Commission, (b) the National Futures Association, (c) the SEC, (d) the
National Association of Securities Dealers or (e) any governmental or regulatory
organization, exchange, clearing house or financial regulatory authority of
which a Regulated Subsidiary is a member or to whose rules it is subject.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person or such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in a
Guarantor, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or amendment of
any Equity Interests in a Guarantor or of any option, warrant or other right to
acquire any such Equity Interests in a Guarantor.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, and any successor to its rating
agency business.

“Seasoning Subsidiary” has the meaning set forth in the definition of the term
“Non-Recourse Seasoning Debt”.

“SEC” means the United States Securities and Exchange Commission.

“Significant Subsidiary” means any single Subsidiary or any group of
Subsidiaries taken together that, on a consolidated basis with its or their
Subsidiaries, (i) had consolidated assets equal to or greater than 10% of the
combined consolidated total assets of the Guarantors as of the end of the most
recent fiscal quarter in respect of which financial statements have been
delivered pursuant to Section 3.05 or Section 5.04(a) or (b), (ii) had
consolidated revenues equal to or greater than 10% of the combined consolidated
revenues of the Guarantors for the period of four consecutive fiscal quarters
most recently ended in respect of which financial statements have been delivered
pursuant to Section 3.05 or Section 5.04(a) or (b) or (iii) has outstanding

 

20



--------------------------------------------------------------------------------

Material Indebtedness. For the avoidance of doubt, it is understood and agreed
that any Event of Default under clause (g), (h) or (i) of Article VII will be
deemed to have occurred with respect to a “Significant Subsidiary” when the
event or events specified in such clause has occurred with respect to any single
Subsidiary or any number of Subsidiaries that, taken together, constitute a
“Significant Subsidiary” pursuant to the foregoing definition.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Sterling Credit Exposure” means, with respect to any Lender at any time, the
aggregate amount of (a) the sum of the Dollar Equivalents of the principal
amounts of such Lender’s Revolving Loans denominated in Sterling outstanding at
such time and (b) such Lender’s Sterling LC Exposure at such time.

“Sterling LC Exposure” means, at any time, (a) the sum of the Dollar Equivalents
of the undrawn amounts of all outstanding Letters of Credit denominated in
Sterling at such time plus (b) the sum of the Dollar Equivalents of all LC
Disbursements denominated in Sterling that have not yet been reimbursed by or on
behalf of the Borrower at such time. The Sterling LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total Sterling LC Exposure at
such time.

“Sterling Reference Rate” shall mean, for any day, the rate per annum determined
by the Administrative Agent for overnight deposits in Sterling at approximately
11:00 a.m., Local Time, on such day by reference to the British Bankers’ Assoc.
Interest Settlement Rates (as reflected on the applicable Reuters screen);
provided, however, that if such rate is not ascertainable pursuant to the
foregoing provisions of this definition, “Sterling Reference Rate” shall mean
the average (rounded upwards, if necessary, to the next 1/100th of 1%) of the
rates quoted at approximately 10:00 a.m., Local Time, on such day (or, in the
case of a day that is not a Business Day, the immediately preceding Business
Day), to leading banks in the London interbank market by the Reference Banks for
the offering of overnight deposits in Sterling.

“Sterling Sub-Limit” has the meaning assigned to such term in Section 2.01(d).

 

21



--------------------------------------------------------------------------------

“Subsequent Borrowings” has the meaning assigned to such term in Section 2.19.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of a Guarantor (or any Person that would be a
subsidiary of the Guarantors if the Guarantors were merged into a single entity)
that is or would be consolidated with the Guarantors in the preparation of
segment information with respect to the combined financial statements of the
Guarantors prepared in accordance with GAAP, but shall not include (a) any
private equity fund, real estate fund, hedge fund or other investment fund or
vehicle or (b) any portfolio company of any such fund or vehicle. The term
“Subsidiary” shall include the Borrower.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Citibank, N.A., in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means Banc of America Securities LLC.

“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Indebtedness” means, on any date, the total amount of Indebtedness of the
Guarantors and the Subsidiaries outstanding on such date determined in
accordance with GAAP, including in any event any Guarantees by a Guarantor or a
Subsidiary (other than a Seasoning Subsidiary) of Non-Recourse Seasoning Debt
and excluding (i) intercompany debt among the Guarantors and the Subsidiaries
(for the avoidance of doubt, other than Guarantees of Non-Recourse Seasoning
Debt)) and (ii) Non-Recourse Seasoning Debt of Seasoning Subsidiaries, net of
the excess, if positive, of (a) the sum of

 

22



--------------------------------------------------------------------------------

(i) unencumbered (other than by customary bankers’ liens) cash and Cash
Equivalents of the Guarantors and the Subsidiaries (other than cash and Cash
Equivalents of any Regulated Subsidiary not permitted to be distributed or paid
out due to regulatory requirements), less the amount thereof attributable to
minority interests in Subsidiaries and (ii) loans to employees of the
Guarantors, the Subsidiaries and their Affiliates outstanding for less than 60
days, over (b) 100% of accrued compensation expense (excluding (x) any
carry/incentive fee-related compensation expenses (including in such exclusion
minority interests), except to the extent such expenses are payable in respect
of carry or incentive related compensation realized by any Guarantor or any
Subsidiary on or prior to such date, and (y) non-cash equity-based compensation
charges).

“Transactions” has the meaning assigned to such term in Section 3.02 hereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate (other than pursuant to the
definition of Alternate Base Rate) or the Alternate Base Rate.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan” or an “ABR Loan”) or by Class and
Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing” or an “ABR Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar

 

23



--------------------------------------------------------------------------------

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that it requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Any reference to GAAP herein, when used with respect to
combined financial statements of the Guarantors, means generally accepted
accounting principles in the United States without giving effect to principles
of consolidation inconsistent with the preparation of financial statements on a
combined basis.

(b) Notwithstanding any provision to the contrary contained herein, in the event
(i) Blackstone Group or the Guarantors effect a restatement of its or their
financial statements previously provided hereunder which restatement either
(x) relates to the valuation of investment assets or (y) results from an
accounting or similar change, requirement, policy or practice imposed or
implemented on an industry-wide basis, and (ii) such restated financial
statements do not indicate a material adverse change in the creditworthiness of
the Guarantors and the Subsidiaries, taken as a whole, from that indicated by
such previously provided financial statements to which the restatement relates,
then such restatement shall not be deemed to constitute or provide the basis for
a Default hereunder; provided, however, that if any such restatement referred to
in clause (y) above affects in any material respect the calculation of Total
Indebtedness or Combined EBITDA, then the provisions of paragraph (a) of this
Section will apply as if such restatement resulted from a change in GAAP or in
the application thereof, and at the request of the Borrower or the Required
Lenders, the relevant provisions of this Agreement will be renegotiated by the
Borrower and the Lenders to give effect to the intent of this Agreement as in
effect prior to such restatement.

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
Dollar Equivalent of any Borrowing denominated in a currency other than Dollars,
as of the date of the commencement of the initial Interest Period therefor and
as of the date of the commencement of each subsequent Interest Period therefor,
in each case using the Exchange Rate for such currency in relation to Dollars in
effect on the date that is three Business Days prior to the date on which the
applicable Interest Period shall

 

24



--------------------------------------------------------------------------------

commence, and each such amount shall, except as provided in the last two
sentences of this Section, be the Dollar Equivalent of such Borrowing until the
next required calculation thereof pursuant to this sentence. The Administrative
Agent shall determine the Dollar Equivalent of any Letter of Credit denominated
in a currency other than Dollars as of the date such Letter of Credit is issued,
amended to increase its face amount, extended or renewed and as of the last
Business Day of each subsequent calendar quarter, in each case using the
Exchange Rate for such currency in relation to Dollars in effect on the date
that is three Business Days prior to the date on which such Letter of Credit is
issued, amended to increase its face amount, extended or renewed and as of the
last Business Day of such subsequent calendar quarter, as the case may be, and
each such amount shall, except as provided in the last two sentences of this
Section, be the Dollar Equivalent of such Letter of Credit until the next
required calculation thereof pursuant to this sentence. The Administrative Agent
shall notify the Borrower and the Lenders of each calculation of the Dollar
Equivalent of each Borrowing and Letter of Credit. Notwithstanding the
foregoing, for purposes of any determination under Article V, Article VI or
Article VII or any determination under any other provision of this Agreement
expressly requiring the use of a current exchange rate (other than conversions
under this Agreement of Obligations using the Exchange Rate as required by this
Agreement), all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than Dollars shall be translated into Dollars at
the currency exchange rates used in preparing the Borrower’s most recently
delivered financial statements.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower denominated in
Dollars, Euro or Sterling from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(a) such Lender’s Credit Exposure exceeding such Lender’s Commitment, (b) the
aggregate Credit Exposures exceeding the aggregate Commitments, (c) the
aggregate Euro Credit Exposures exceeding $125,000,000 (the “Euro Sub-Limit”) or
(d) the aggregate Sterling Credit Exposures exceeding Sterling Sub-Limit
$175,000,000 (the “Sterling Sub-Limit”). Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

25



--------------------------------------------------------------------------------

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of
Eurocurrency Loans denominated in a single currency or, in the case of Loans
denominated in Dollars, ABR Loans, as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan denominated in Dollars. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 15 Eurocurrency
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing (other than a
Swingline Loan), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Local Time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount and currency of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

26



--------------------------------------------------------------------------------

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06 or, in the
case of any ABR Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), the identity of the Issuing Bank
that made such LC Disbursement.

If no election as to the Type of a Borrowing denominated in Dollars is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount and currency of such Lender’s Loan to
be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower
denominated in Dollars from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the aggregate Credit Exposures exceeding the aggregate
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by hand delivery or facsimile),
not later than 2:00 p.m., Local Time, on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day), the amount of the requested Swingline Loan, and
in the case of any Swingline Loan requested to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(f), the identity of the Issuing Bank
that has made such LC Disbursement. The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender or to the applicable the Issuing Bank, as the case may be, by
4:00 p.m., Local Time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., Local Time, on any Business Day require the Lenders
to acquire participations on the following Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided

 

27



--------------------------------------------------------------------------------

above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or jointly with the Borrower for the account of any
Guarantor or Subsidiary), denominated in Dollars, Euro or Sterling and in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any letter of credit application submitted by
the Borrower to, or entered into by the Borrower with, any Issuing Bank in
connection with the issuance of any Letter of Credit, the terms and conditions
of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
fax (or transmit by electronic communication, if arrangements for doing so have
been approved by the recipient) to the applicable Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which

 

28



--------------------------------------------------------------------------------

such Letter of Credit is to expire (which shall comply with paragraph (c) of
this Section), the amount and currency of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any such request. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon each issuance, amendment,
renewal or extension of any Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure will not exceed $100,000,000, (ii) the
aggregate Credit Exposures will not exceed the aggregate Commitments, (iii) the
aggregate Euro Credit Exposures will not exceed the Euro Sub-Limit and (iv) the
aggregate Sterling Credit Exposures will not exceed the Sterling Sub-Limit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Borrower and the applicable Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall automatically be extended for a period of up to
12 months (but not to a date later than the date set forth in clause
(ii) above), subject to a right on the part of such Issuing Bank to prevent any
such renewal from occurring by giving notice to the beneficiary in advance of
any such renewal.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Lender, the Issuing Bank that
is the issuer thereof hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank under
such Letter of Credit and not reimbursed by the Borrower on the date due as
provided in paragraph (f) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason, each such payment to be
made in the currency of such LC Disbursement. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that, in issuing,
amending, renewing or extending any Letter of Credit, the applicable Issuing
Bank shall be entitled to rely, and shall not incur any liability for relying,
upon the

 

29



--------------------------------------------------------------------------------

representations and warranties of the Borrower deemed made pursuant to
Section 4.02, unless, at least one Business Day prior to the time such Letter of
Credit is issued, amended, renewed or extended, Lenders with LC Exposures
representing more than 50% of the aggregate LC Exposures shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02(a) or
4.02(b) would not be satisfied if such Letter of Credit were then issued,
amended, renewed or extended (it being understood and agreed that, in the event
any Issuing Bank shall have received any such notice, it shall have no
obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery or facsimile) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
LC Disbursement.

(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement, in
the currency (or, in the case of currencies other than Dollars, in Dollars the
Dollar Equivalent amount of such LC Disbursement) of such LC Disbursement, not
later than (i) if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 noon Local Time on any Business Day, then 4:00 p.m.
on the next Business Day or (ii) otherwise, 4:00 p.m. Local Time, on the second
Business Day following the day that the Borrower receives such notice; provided
that, in the case of an LC Disbursement denominated in Dollars, if the amount of
such LC Disbursement is $1,000,000 or more, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with a Revolving Loan that is
an ABR Borrowing or a Swingline Loan, in an equivalent amount, and to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Loan. If the Borrower fails to reimburse any LC
Disbursement by the time specified above, the Administrative Agent shall notify
each Lender of such failure, the amount and currency of the payment then due
from the Borrower in respect of such LC Disbursement and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
remit to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the

 

30



--------------------------------------------------------------------------------

applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank, as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for an LC
Disbursement (other than the funding of an ABR Borrowing or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that none
of the foregoing in this paragraph (g) shall be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by (i) such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof, (ii) such Issuing Bank’s failure to pay
under a Letter of Credit after presentation of complying documents or (iii) such
Issuing Bank’s gross negligence or willful misconduct. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such

 

31



--------------------------------------------------------------------------------

LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement in full, (i) in the
case of any LC Disbursement denominated in Dollars, at the rate per annum then
applicable to ABR Loans and (ii) in the case of any LC Disbursement denominated
in Euro or Sterling, at the Euro Reference Rate or the Sterling Reference Rate,
respectively, plus, in each case, the Applicable Rate for determining the
interest rate on Eurocurrency Loans; provided that if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (f) of this
Section, then Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (f) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.

(i) Cash Collateralization. If any Event of Default under clause (b), (c),
(g) or (h) of Article VII shall occur and be continuing, on the first Business
Day following the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders representing more than 50% of the aggregate LC
Exposures) demanding the deposit of Cash Collateral pursuant to this paragraph,
the Borrower shall deposit, with respect to each outstanding Letter of Credit,
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash and in the currency
of such Letter of Credit equal to the LC Exposure attributable to such Letter of
Credit as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (g) or (h) of Article VII. The
Borrower also shall deposit Cash Collateral in accordance with this paragraph as
and to the extent required by Section 2.10(b). Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made in investments of a type to be
agreed by the Borrower and the Administrative Agent and at the Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Monies in such account
shall be applied by the Administrative Agent to reimburse the Issuing Banks for
LC Disbursements for which they have not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of the Lenders with LC
Exposures representing more than 50% of the aggregate LC Exposures), be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such Cash Collateral (to the extent

 

32



--------------------------------------------------------------------------------

not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived. If the
Borrower is required to provide cash collateral hereunder pursuant to
Section 2.10(b), such cash collateral (to the extent not applied as aforesaid)
shall be returned to the Borrower as and to the extent that, after giving effect
to such return, the aggregate Credit Exposures would not exceed the aggregate
Commitments and no Default shall have occurred and be continuing.

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, executed by the Borrower, the
Administrative Agent and such designated Lender and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
and (ii) references herein or therein to the term “Issuing Bank” shall be deemed
to include such Lender in its capacity as an issuer of Letters of Credit
hereunder.

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.11(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing

 

33



--------------------------------------------------------------------------------

Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iv) on any Business Day on which the Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or London, as applicable, and designated by the Borrower in the applicable
Borrowing Request or, in the case of ABR Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(f), to the Issuing Bank
specified by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date (or, in the case of an ABR Borrowing, prior to the
proposed time) of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a

 

34



--------------------------------------------------------------------------------

Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may, in the case of a Borrowing
denominated in Dollars, elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower. Notwithstanding any
other provision of this Section, the Borrower shall not be permitted to elect an
Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of a Borrowing denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

35



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Borrowing denominated in Dollars, be converted to an ABR Borrowing and (ii) in
the case of a Borrowing denominated in Euro or Sterling, be continued as a
Eurocurrency Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the aggregate Credit Exposures would exceed the aggregate
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments, except as
otherwise provided in this Agreement as of the date hereof.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan, in the currency of
such Loan, on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan, in Dollars, on the earlier of (A) the
Maturity

 

36



--------------------------------------------------------------------------------

Date and (B) the first date after such Swingline Loan is made that is the last
day of a calendar month and is at least five Business Days after such Swingline
Loan is made; provided that on each date that a Borrowing is made, the Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, without premium or penalty
but subject to Section 2.15, in whole or in part, subject to prior notice in
accordance with paragraph (c) of this Section.

(b) In the event and on each occasion that (i) the aggregate Euro Credit
Exposures exceed 105% of the Euro Sub-Limit, (ii) the aggregate Sterling Credit
Exposures exceed 105% of the Sterling Sub-Limit or (iii) the aggregate Credit
Exposures exceed 100% of the aggregate Commitments (except as a result of
Exchange Rate fluctuations not requiring a prepayment pursuant to clauses
(i) and (ii) above), the Borrower shall prepay, within two Business Days of
receiving notice from the Administrative Agent (or such longer period as the
Administrative Agent may agree to in order to avoid LIBOR breakage costs) of any
such prepayment required by, or attributable to currency fluctuations
contemplated by, clause (i) or (ii) of this sentence

 

37



--------------------------------------------------------------------------------

and otherwise immediately, without premium or penalty but subject to
Section 2.15, Loans (or, if no Loans are outstanding, deposit Cash Collateral in
an account with the Administrative Agent in accordance with Section 2.05(i)), in
each case in such amounts and such currencies as shall be necessary to eliminate
the excess of such Credit Exposures over the applicable Sub-Limit or the
aggregate Commitments, as applicable.

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., Local Time, on the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 11:00 a.m.,
Local Time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, such notice of prepayment may be revoked if such
notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates. Accrued commitment fees in respect
of any Commitment shall be payable in arrears on the last day of March, June,
September and December of each year commencing on June 30, 2010, and on the date
on which such Commitment terminates. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, a Commitment of a Lender shall be deemed to be
used to the extent of the outstanding Loans and LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the Applicable Rate used to determine the
interest rate applicable to Eurocurrency Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank, a fronting fee, which shall

 

38



--------------------------------------------------------------------------------

accrue at the rate or rates per annum separately agreed upon between the
Borrower and such Issuing Bank on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any such
LC Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable in arrears on such last day, commencing on June 30, 2010; provided
that all such fees shall be payable on the date on which the Commitments
terminate, and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 Business Days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments;

 

39



--------------------------------------------------------------------------------

provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) if such Borrowing
is denominated in Dollars, any Borrowing Request or Interest Election Request
that requests the making of such Borrowing as or the conversion of such
Borrowing to, or the continuation of such Borrowing as, a Eurocurrency Borrowing
shall be ineffective and such Borrowing shall be made or continued as an ABR
Borrowing and (ii) if such Borrowing is denominated in Euro or Sterling, the
Borrower may withdraw its request for such Borrowing or request that such
Borrowing be an ABR Borrowing or, at the Borrower’s request, the Administrative
Agent, in consultation with the Borrower and the Lenders, shall determine a
rate, in its reasonable discretion based on market conditions, to be applicable
to such Borrowing in lieu of the Adjusted LIBO Rate or the LIBO Rate.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or Issuing Bank (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

 

40



--------------------------------------------------------------------------------

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (excluding any Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan), to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), in each
case in an amount deemed to be material by such Lender or Issuing Bank, then the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs or expenses incurred or reduction
suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), in each case in an amount deemed to be
material to such Lender or Issuing Bank, then from time to time the Borrower
will pay to such Lender or Issuing Bank such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company as specified in paragraph (a) or (b) of this
Section, and setting forth in reasonable detail the manner of determination of
such amount or amounts, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Bank the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not

 

41



--------------------------------------------------------------------------------

be required to compensate a Lender or an Issuing Bank pursuant to this Section
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, the 180-day period referred to above shall be extended to include
the period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(c) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, reasonable cost and reasonable expense attributable to such event.
Such loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the same currency of a comparable amount and period from other banks in the
applicable Eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, and setting forth in reasonable detail the manner of determination of
such amount or amounts, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Taxes unless such deduction is required by applicable law. If the
Borrower shall be required to deduct any Taxes from such payments, then (i) if
such Taxes are Indemnified Taxes or Other Taxes, the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Issuing Bank or Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

42



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Issuing Bank or Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an Issuing Bank or
the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent within 10
Business Days after written demand therefor, for the full amount of any Excluded
Taxes attributable to such Lender paid by the Administrative Agent on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Excluded Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Lender by the Administrative Agent shall be conclusive absent manifest
error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate, provided that such Foreign Lender has
received written notice from the Borrower advising it of the availability of
such exemption or reduction and containing all applicable documentation.

(g) If the Administrative Agent, an Issuing Bank or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has

 

43



--------------------------------------------------------------------------------

paid additional amounts pursuant to this Section 2.16, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Issuing Bank or Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Issuing Bank or Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Issuing Bank or Lender in the event the Administrative Agent or such
Issuing Bank or Lender is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require the Administrative
Agent, any Issuing Bank or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, Local Time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such accounts as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank or the Swingline Lender shall be so made and payments pursuant to
Sections 2.14, 2.15, 2.16, 2.18 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan or LC Disbursement
shall, except as otherwise provided herein, be made in the currency of such Loan
or LC Disbursement; all other payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties and (ii) second, towards payment of principal
and LC Disbursements then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in

 

44



--------------------------------------------------------------------------------

such Lender receiving payment of a greater proportion of the aggregate amount of
its Revolving Loans and participations in LC Disbursements and Swingline Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the relative aggregate amount of principal of and accrued
interest on their Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including
Section 2.21) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to Loan Parties or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), or 2.17(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account

 

45



--------------------------------------------------------------------------------

of any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to any
amendment or waiver of the Loan Documents requested by the Borrower, or if a
Lender is a Declining Lender under Section 2.21, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, each Issuing Bank and the
Swingline Lender, which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee or the Borrower and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.

(c) Notwithstanding the foregoing provisions of this Section 2.18, no Lender or
Issuing Bank may request compensation under Section 2.14, and the Borrower shall
not be required to pay any additional amounts for the benefit of any Lender or
Issuing Bank pursuant to Section 2.16, if such Lender or Issuing Bank shall not
at such time demand compensation from, or require the payment of such additional
amounts by, its best customers at such time in similar circumstances.

SECTION 2.19. Increase of Commitments. (a) The Borrower may from time to time
after the Effective Date, by written notice to the Administrative Agent (which
shall be provided four Business Days prior to the Increase Effective Date),
executed by the Borrower and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender (acting in its sole discretion), cause
new Commitments to be extended by the Increasing Lenders or cause the existing
Commitments of the Increasing Lenders

 

46



--------------------------------------------------------------------------------

to be increased (any such extension or increase being called a “Commitment
Increase”), in an amount set forth in such notice; provided, that (i) the
aggregate amount of the Commitment Increases becoming effective on any single
date shall be at least $25,000,000 (or such lesser amount consented to by the
Administrative Agent), (ii) at no time shall the aggregate amount of
Commitments, giving effect to the Commitment Increases effected pursuant to this
paragraph, exceed $1,250,000,000, (iii) each Increasing Lender, if not already a
Lender hereunder, (A) shall be subject to the approval of the Administrative
Agent and each Issuing Bank (which approval shall not be unreasonably withheld
or delayed), (B) shall complete an Administrative Questionnaire and (C) shall
become a party hereto by completing and delivering to the Administrative Agent,
not later than 11:00 a.m., New York City time, on the Increase Effective Date, a
duly executed accession agreement in a form reasonably satisfactory to the
Administrative Agent and the Borrower (an “Accession Agreement”). New
Commitments and increases in Commitments shall become effective on the date
specified in the applicable notices delivered pursuant to this paragraph. Upon
the effectiveness of any Accession Agreement to which any Increasing Lender is a
party, (x) such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded to, and shall be subject to all obligations of, a Lender hereunder and
(y) Schedule 2.01 shall be deemed to have been amended to reflect the
Commitments of such Increasing Lender as provided in such Accession Agreement.
Upon the effectiveness of any Commitment Increase with respect to a Lender
already a party hereto, Schedule 2.01 shall be deemed to have been amended to
reflect the increased Commitment of such Lender. For the avoidance of doubt, no
Lender may be made an Increasing Lender without its consent.

(b) On the Increase Effective Date, which shall not be less than 30 days prior
to the Maturity Date, (i) the aggregate principal amount of the Loans
outstanding immediately prior to giving effect to the applicable Commitment
Increase on the Increase Effective Date (the “Initial Loans”) shall be deemed to
be repaid, (ii) after the effectiveness of the Commitment Increase, the Borrower
shall be deemed to have made new Borrowings (the “Subsequent Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Loans and of the Types, in the currencies and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03, (iii) each Lender shall pay to the Administrative
Agent in same day funds and in the applicable currencies of the relevant
Borrowings an amount equal to the difference, if positive, between (A) such
Lender’s Applicable Percentage (calculated after giving effect to the Commitment
Increase), of the Subsequent Borrowings and (B) such Lender’s Applicable
Percentage (calculated without giving effect to the Commitment Increase), of the
Initial Loans, (iv) after the Administrative Agent receives the funds specified
in clause (iii) above, the Administrative Agent shall pay to each Lender the
portion of such funds that is equal to the difference, if positive, between
(A) such Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase), of the Initial Loans and (B) such Lender’s Applicable
Percentage (calculated after giving effect to the Commitment Increase), of the
amount of the Subsequent Borrowings, (v) each Increasing Lender and each other
Lender shall be deemed to hold its Applicable Percentage of each Subsequent
Borrowing (each calculated after giving effect to the Commitment Increase) and
(vi) the

 

47



--------------------------------------------------------------------------------

Borrower shall pay each Lender any and all accrued but unpaid interest on the
Initial Loans. The deemed payments made pursuant to clause (i) above in respect
of each Eurocurrency Loan shall be subject to indemnification by the Borrower
pursuant to the provisions of Section 2.15 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto and breakage
costs result. Notwithstanding the foregoing, the Administrative Agent may, in
its discretion, implement other procedures (such as non-pro rata Borrowings
while current Interest Periods are in effect) in order to minimize or eliminate
LIBOR breakage costs in connection with any such increase.

(c) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) shall become effective under this Section unless, on
the date of such increase, the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied (with all references in such paragraphs to a
Borrowing being deemed to be references to such increase) and the Administrative
Agent shall have received, not later than 11:00 a.m., New York City time, on the
Increase Effective Date, a certificate to that effect dated such date and
executed by a Financial Officer of each Loan Party.

SECTION 2.20. Additional Guarantors. The Borrower may at any time and from time
to time, including for purposes of complying with Section 6.07 or effecting a
Permitted Reorganization Transaction, designate any Eligible Additional
Guarantor as an additional Guarantor hereunder, in each case by delivery to the
Administrative Agent of a Guarantor Joinder Agreement executed by such Eligible
Additional Guarantor and satisfaction of the conditions with respect to such
Eligible Additional Guarantor set forth in Section 4.03. Notwithstanding the
foregoing, no Guarantor Joinder Agreement shall become effective with respect to
any Eligible Additional Guarantor if it shall be unlawful for such Eligible
Additional Guarantor to become a Guarantor hereunder. As soon as practicable
upon receipt of a Guarantor Joinder Agreement and the satisfaction of the
conditions set forth in Section 4.03 with respect to the Eligible Additional
Guarantor to which it relates, the Administrative Agent shall send a copy
thereof to each Lender.

SECTION 2.21. Extension of Maturity Date. (a) The Borrower may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy thereof to each of the Lenders) not less than 45 days
prior to the then existing Maturity Date with respect to all or part of their
respective Commitments (the “Existing Maturity Date”), request that the Lenders
extend the Maturity Date in accordance with this Section 2.21. Each Maturity
Date Extension Request shall (i) specify the date to which the Maturity Date is
sought to be extended, (ii) specify the changes, if any, to the Applicable Rate
to be applied in determining the interest payable on Loans of, and fees payable
hereunder to, Consenting Lenders in respect of that portion of their Commitments
(and related Loans) extended to such new Maturity Date and the time as of which
such changes will become effective (which may be prior to the Existing Maturity
Date), and (iii) specify any other amendments or modifications to this Agreement
to be effected in connection with such Maturity Date Extension Request, provided
that no such changes or modifications requiring approvals pursuant to
Section 9.02(b) other than that of the Required Lenders shall become effective
unless such other approvals have been obtained. In the event a Maturity Date
Extension Request shall have been delivered by the Borrower, each Lender shall
have the right to

 

48



--------------------------------------------------------------------------------

agree to the extension of the Maturity Date and other matters contemplated
thereby on the terms and subject to the conditions set forth therein (each
Lender agreeing to the Maturity Date Extension Request being referred to herein
as a “Consenting Lender” and each Lender not agreeing thereto being referred to
herein as a “Declining Lender”), which right may be exercised by written notice
thereof, specifying the maximum amount of the Commitment of such Lender with
respect to which such Lender agrees to the extension of the Maturity Date,
delivered to the Borrower (with a copy to the Administrative Agent) not later
than a day to be agreed upon by the Borrower and the Administrative Agent
following the date on which the Maturity Date Extension Request shall have been
delivered by the Borrower (it being understood that any Lender that shall have
failed to exercise such right as set forth above shall be deemed to be a
Declining Lender). If a Lender elects to extend only a portion of its then
existing Commitment, it will be deemed for purposes hereof to be a Consenting
Lender in respect of such extended portion and a Declining Lender in respect of
the remaining portion of its Commitment. If Lenders constituting the Required
Lenders shall have agreed to such Maturity Date Extension Request in respect of
Commitments constituting a majority of the aggregate Commitments, then, subject
to paragraph (d) of this Section, on the date specified in the Maturity Date
Extension Request as the effective date thereof (the “Extension Effective
Date”), (i) the Maturity Date shall, as to the Consenting Lenders, be extended
to such date as shall be specified therein, (ii) the terms and conditions of the
Commitments and Loans of the Consenting Lenders (including interest and fees
(including Letter of Credit fees) payable in respect thereof), shall be modified
as set forth in the Maturity Date Extension Request and (iii) such other
modifications and amendments hereto specified in the Maturity Date Extension
Request shall (subject to any required approvals other than those of the
Required Lenders having been obtained) become effective.

(b) Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.18 and 9.04, at any time prior to
the Existing Maturity Date, to replace a Declining Lender (for the avoidance of
doubt, only in respect of that portion of such Lender’s Commitment that it has
not agreed to extend) with a Lender or other financial institution that will
agree to such Maturity Date Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender in respect of the
Commitment assigned to and assumed by it on and after the effective time of such
replacement.

(c) If a Maturity Date Extension Request has become effective hereunder, on the
Existing Maturity Date:

(i) the Commitment of each Declining Lender shall, to the extent not assumed,
assigned or transferred as provided in paragraph (b) of this Section, terminate,
and the Borrower shall repay all the Loans of such Declining Lender, to the
extent such Loans shall not have been so purchased, assigned and transferred, in
each case together with accrued and unpaid interest and all fees and other
amounts owing to such Declining Lender hereunder (accordingly, the Commitment of
any Consenting Lender shall, to the extent such Commitment exceeds the amount
set forth in the notice delivered by such Lender pursuant to paragraph (a) of
this Section, be permanently reduced by the amount of such

 

49



--------------------------------------------------------------------------------

excess, and the Borrower shall prepay the proportionate part of the Loans of
such Consenting Lender, in each case together with accrued and unpaid interest
thereon to but excluding the Existing Maturity Date and all fees and other
amounts payable in respect thereof on or prior to the Existing Maturity Date);
and

(ii) the Borrower shall make such other prepayments of Loans pursuant to
Section 2.10 as shall be required in order that, after giving effect to the
termination and permanent reductions of the Commitments of Declining Lenders
pursuant to clause (i) above, and all payments to such Declining Lenders, the
aggregate Credit Exposures do not exceed the aggregate Commitments.

(d) Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such Maturity Date
Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer.

(e) Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of the Maturity Date in accordance with the
express terms of this Section 2.21, or any amendment or modification of the
terms and conditions of the Commitments and Loans and Letters of Credit of the
Consenting Lenders effected pursuant thereto, shall be deemed to (i) violate the
last sentence of Section 2.08(c) or Section 2.17(b) or 2.17(c) or any other
provision of this Agreement requiring the ratable reduction of Commitments or
the ratable sharing of payments or (ii) require the consent of all Lenders or
all affected Lenders under Section 9.02(b).

(f) The Borrower and the Administrative Agent may enter into an amendment to
this Agreement to effect such modifications as may be necessary to reflect the
terms of any Maturity Date Extension Request that has been approved by the
Required Lenders and become effective in accordance with the provisions of this
Section 2.21.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.11(a) or 2.11(b) (without prejudice to the rights
of the Lenders other than Defaulting Lenders in respect of such fees);

(b) such Lender will not, to the fullest extent permitted by applicable law, be
entitled to vote in respect of amendments and waivers hereunder and the
Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration

 

50



--------------------------------------------------------------------------------

of such period); provided that any such amendment or waiver that would
(i) increase or extend the term of the Commitment of such Defaulting Lender,
(ii) extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, (iii) reduce the principal amount of any
obligation owing to such Defaulting Lender, (iv) reduce the amount of or the
rate of interest on any amount owing to such Defaulting Lender or of any fee
payable to such Defaulting Lender hereunder or (v) alter the terms of this
proviso, will continue to require the consent of such Defaulting Lender;

(c) the Borrower may irrevocably terminate the unused amount of the Commitment
of such Defaulting Lender upon not less than three Business Days’ prior notice
to the Administrative Agent (which will promptly notify the Lenders thereof).
Such termination shall be effective, with respect to such Defaulting Lender’s
then existing unused Commitments, on the date set forth in such notice and, with
respect to any unused Commitment thereafter arising, on the later of the date
set forth in such notice and the date on which such unused Commitment first
arises (and no commitment fee will be payable in respect of such unused
Commitment terminated on the date it arises). Upon termination of such
Defaulting Lender’s unused Commitments under this Section 2.22(b), the Borrower
shall pay or cause to be paid all accrued commitment fees payable to, and all
other amounts owing to, such Defaulting Lender under this Agreement. Upon such
payment, the obligations of such Defaulting Lender hereunder with respect to
such terminated Commitments shall be released and discharged; provided, however,
that such Defaulting Lender’s rights and obligations provided in Section 9.05
with respect to such terminated Commitments shall survive such release and
discharge as to matters occurring prior to such date;

(d) if any LC Exposure or Swingline Exposure exists at the time a Lender is a
Defaulting Lender:

(i) such LC Exposure or Swingline Exposure will automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders on a pro rata basis in accordance with their respective
Commitments (without giving effect to the Commitment of such Defaulting Lender);
provided that (A) no Non-Defaulting Lender’s Credit Exposure may in any event
exceed its Commitment as in effect at the time of such reallocation and
(B) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim any Loan
Party, the Administrative Agent, any Issuing Bank, the Swingline Lender or any
other Lender may have against such Defaulting Lender or cause such Defaulting
Lender to be a Non-Defaulting Lender; and

(ii) to the extent any portion (the “unreallocated portion”) of the Defaulting
Lender’s LC Exposure or Swingline Exposure cannot be reallocated to
Non-Defaulting Lenders, whether by reason of the proviso in clause (i) above or
otherwise, the Borrower will, not later than three Business Days after demand
therefor by the Administrative Agent (at the direction of any Issuing Bank or
the Swingline Lender), (A) Cash Collateralize in full its obligations to the
Issuing Banks in respect of the unreallocated portion of such LC Exposure,
(B) prepay in

 

51



--------------------------------------------------------------------------------

full its obligations to the Swingline Lender in respect of the unreallocated
portion of such Swingline Exposure or (C) make other arrangements reasonably
satisfactory to the Administrative Agent and to the Issuing Banks and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and

(iii) to the extent the unreallocated portion of any LC Exposure is Cash
Collateralized pursuant to clause (ii) above, such Cash Collateral will be
applied to reimburse the relevant Issuing Bank for the portion of any LC
Disbursement to which such unreallocated portion relates and, to the extent the
remaining portion of such LC Disbursement shall not be reimbursed by the
Borrower in accordance with Section 2.05(f), the Non-Defaulting Lenders will be
required pursuant to Section 2.05(f) to fund participations therein in
accordance with clause (i) above;

(e) no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, and the Swingline Lender shall not be required to fund any Swingline
Loan, unless such Issuing Bank or the Swingline Lender is satisfied that any LC
Exposure or Swingline Exposure that would result therefrom is fully covered or
eliminated by any combination reasonably satisfactory to such Issuing Bank or
the Swingline Lender, as applicable, of the arrangements set forth in clauses
(d)(i) and (d)(ii) above;

(f) in furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender, the Swingline Lender is hereby
authorized by the Borrower (which authorization is irrevocable and coupled with
an interest) to give, in its discretion, through the Administrative Agent,
Borrowing Requests pursuant to Section 2.03 in such amounts and in such times as
may be required to repay an outstanding Swingline Loan; and

(g) any amount paid by the Borrower for the account of such Defaulting Lender in
its capacity as a Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will be applied to the
payment of all amounts then due and payable by such Defaulting Lender under this
Agreement until such amounts are paid in full and then will be paid to such
Defaulting Lender. The application of payments as described in the preceding
sentence shall not result in a Default, and a Defaulting Lender may not charge
any overdue or penalty interest on any amount owed to it that is not paid as a
result of such application.

If the Borrower, the Administrative Agent, each Issuing Bank and the Swingline
Lender agree in writing in their discretion that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, and as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender
will, to the extent applicable, purchase such portion of the outstanding Loans
or participations in Letters of Credit and Swingline Loans of the other Lenders
or make such other adjustments as the Administrative Agent may determine to be
necessary to cause the Credit Exposure of the Lenders to be on a pro rata basis
in accordance with their respective Commitments, and such Lender will cease

 

52



--------------------------------------------------------------------------------

to be a Defaulting Lender and will become a Non-Defaulting Lender (and the
Credit Exposure of each Lender will automatically be adjusted on a prospective
basis to reflect the foregoing); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided further that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from a Defaulting Lender to a Non-Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender. The parties agree that this
Section 2.22 does not violate any of the pro rata provisions of this Agreement.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants (as to itself and its Subsidiaries) to
the Lenders and the Administrative Agent that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties and its
Subsidiaries (a) is duly formed, validly existing and in good standing under the
laws of its jurisdiction of formation, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, (c) is qualified to do business in every
jurisdiction where such qualification is required and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents to which it is or will be a party and to borrow hereunder, except
where the failure to comply with clauses (a) through (c) could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.02. Authorization. The execution, delivery and performance by each
Loan Party of each of the Loan Documents to which it is a party, the borrowings
and procurement of letters of credit hereunder and the creation and incurrence
of the guarantees by the Guarantors set forth herein (collectively, the
“Transactions”) (a) have been duly authorized by all requisite partnership,
limited liability company or corporate and, if required, partner, member or
stockholder action and (b) will not (i) violate any provision of law, statute,
rule, regulation or order or any Governmental Authority, (ii) violate any
provision of the limited partnership agreement, the LLC Agreement or any other
constitutive document of any Loan Party or any of its Subsidiaries or any
General Partner, (iii) violate any provision of, or result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, any
indenture, agreement or other instrument to which any Loan Party or any of its
Subsidiaries is a party or by which any of them or any of their property is
bound or (iv) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by any Loan
Party or any of its Subsidiaries, that in the cases of clause (b)(i), (b)(ii)
and (b)(iii) would reasonably be expected to have a Material Adverse Effect.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document when

 

53



--------------------------------------------------------------------------------

executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except such as have
been made or obtained and are in full force and effect or the failure to obtain
which could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Financial Statements. The Loan Parties have heretofore furnished
to the Lenders (a) the consolidated and combined statement of financial
condition and consolidated and combined statements of operations, changes in
partners’ capital and cash flows of Blackstone Group as of and for the fiscal
year ended December 31, 2009, audited by and accompanied by the report of
Deloitte & Touche LLP, independent registered public accounting firm, (b) the
unaudited condensed consolidated and combined statement of financial condition
and condensed consolidated and combined statements of income and cash flows as
of and for the fiscal year ended December 31, 2009 of the combined Guarantors
and the Subsidiaries, in the form delivered pursuant to the Existing Credit
Agreement, and (c) a reconciliation prepared by a Financial Officer of the
financial statements referred to in clause (a) to those referred to in
clause (b).

Such audited financial statements fairly present, in all material respects, the
consolidated and combined financial position and results of operations of
Blackstone Group and such unaudited condensed consolidated and combined
financial statements fairly present, in all material respects, the condensed
consolidated and combined financial position and results of operations of the
combined Guarantors and the Subsidiaries as of such date and for such periods
presented. Such financial statements and the notes thereto disclose all material
liabilities, direct or contingent, of Blackstone Group and of the combined
Guarantors and the Subsidiaries as of the date thereof, to the extent such
liabilities are required to be disclosed by GAAP. Such financial statements were
prepared in accordance with GAAP applied on a consistent basis, except, in the
case of such unaudited financial statements, for the absence or incompleteness
of footnotes and except as otherwise disclosed therein.

The accounts of the Loan Parties have been and will continue to be consolidated
with those of Blackstone Group in the audited and unaudited consolidated
financial statements of Blackstone Group included in its periodic reports filed
with the SEC.

SECTION 3.06. No Material Adverse Change. As of the Effective Date, there has
been no material adverse change in the business, assets, operations or financial
condition of the Guarantors and the Subsidiaries, taken as a whole, since
December 31, 2009.

 

54



--------------------------------------------------------------------------------

SECTION 3.07. Title to Properties; Possession Under Leases. Each of the
Guarantors and its Subsidiaries has good title to, or valid leasehold interests
in, all its material properties and assets, except for defects that do not, in
the aggregate, materially interfere with the conduct of the business of the
Guarantors and the Subsidiaries, taken as a whole, or the use of the properties
and assets of the Guarantors and the Subsidiaries, taken as a whole, for their
intended purposes, except where failure to have title or leasehold interests
would not reasonably be expected to have a Material Adverse Effect. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

SECTION 3.08. Litigation; Compliance with Laws. (a) As of the Effective Date,
except as set forth in Schedule 3.08, as specifically disclosed in Blackstone
Group’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009
or in any other report publicly filed with the SEC prior to the date hereof,
there are no actions, suits or proceedings at law or in equity or by or before
any Governmental Authority now pending or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party, or any of the Subsidiaries, or
any business, property or rights of any such Person (i) which on the date hereof
involve any Loan Document or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and which would be materially
likely to, individually or in the aggregate, result in a Material Adverse
Effect.

(b) Neither any Guarantor nor any of the Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would be materially likely to result in a Material Adverse Effect.

SECTION 3.09. Agreements. (a) Neither any Guarantor nor any of the Subsidiaries
is a party to any agreement or instrument or subject to any partnership, limited
liability company or corporate restriction that has resulted or would be
materially likely to result in a Material Adverse Effect.

(b) Neither any Guarantor nor any of the Subsidiaries is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default would be materially likely to result in a Material
Adverse Effect.

SECTION 3.10. Federal Reserve Regulations. (a) No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.

 

55



--------------------------------------------------------------------------------

(b) At no time will more than 25% of the combined assets of the Guarantors and
the Subsidiaries consist of margin stock (as such term is defined under the
Regulation T, U or X of the Board), if a violation of Regulation T, U or X of
the Board would result.

SECTION 3.11. Investment Company Act. Neither any Guarantor nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the Loans
for general investment and general partnership, limited liability company,
corporate and other purposes of the Guarantors and the Subsidiaries and
Affiliates.

SECTION 3.13. Tax Returns. Each Loan Party and each of the Subsidiaries has
filed or caused to be filed all Federal tax returns and all state and local tax
returns required to have been filed by it and has paid or caused to be paid all
taxes shown to be due and payable on such returns or on any assessments received
by it, except taxes the payment of which is not required by Section 5.03 or
where the failure to file or pay would not be reasonably expected to have a
Material Adverse Effect.

SECTION 3.14. No Material Misstatements. As of the Effective Date, all
information, reports, financial statements, exhibits or schedules furnished by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, when taken as a whole (in each case, as amended,
supplemented or updated through the Effective Date) and in light of the
circumstances when furnished, do not contain any untrue statement of material
fact or omit to state any material fact (known to any Loan Party in the case of
materials not furnished by it) necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided, that to the extent that any of the foregoing was based on
or constitutes a forecast or financial projection, the Loan Parties represent
only that each such forecast or projection was prepared in good faith based upon
assumptions believed by the Loan Parties to be reasonable at the time of
preparation.

SECTION 3.15. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder and of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders and
dated the Effective Date) of (i) Simpson Thacher & Bartlett LLP, counsel for the
Loan Parties, substantially in the form of Exhibit B-1 and (ii) Gowling Lafleur
Henderson LLP, Canadian counsel for certain of the Loan Parties, substantially
in the form of Exhibit B-2, in each case covering such matters relating to the
Loan Parties, this Agreement or the Transactions as the Administrative Agent
shall reasonably request. The Loan Parties hereby request such counsel to
deliver such opinions.

(c) The Lenders shall have received the financial statements described in
Section 3.05.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(e) The Administrative Agent shall be reasonably satisfied that (i) the
representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects as of the Effective Date
and (ii) no default, prepayment event or creation of Liens under debt
instruments or other agreements to which any Loan Party or Subsidiary is a party
would result from the Transactions.

(f) All material consents and approvals required to be obtained from any
Governmental Authority or any other Person in connection with the Transactions
shall have been obtained.

 

57



--------------------------------------------------------------------------------

(g) Since December 31, 2009, there has been no material adverse change in the
business, assets, operations, financial condition or material agreements of the
Guarantors and the Subsidiaries, taken as a whole.

(h) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of each Loan Party, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

(i) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Loan Parties hereunder.

(j) All amounts due or outstanding under the Existing Credit Agreement shall
have been paid in full, the commitments thereunder shall have been terminated
and the Existing Credit Agreement shall have been terminated, and the
Administrative Agent shall have received evidence reasonably satisfactory to it
of the foregoing.

(k) Each of the Loan Parties shall have executed and delivered to the
Administrative Agent the fee letter dated the date hereof among each of the Loan
Parties, the Administrative Agent and Citigroup Global Markets Inc.

(l) The Lenders shall have received, to the extent requested, all documentation
and other information reasonably requested by the Lenders or the Administrative
Agent under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 5:00 p.m., New York City time, on March 23, 2010.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement (other than the representations and warranties set forth in Sections
3.06 and 3.08(a)) shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

 

58



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received a notice of such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit as
required by Section 2.03, 2.04 or 2.05(b).

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit, shall be deemed to constitute a representation and warranty by the
Loan Parties on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section and that, after giving effect to such Borrowing, or
such issuance, amendment, renewal or extension of such Letter of Credit, the
aggregate Credit Exposures (or any component thereof) shall not exceed the
maximum amount thereof (or the maximum amount of any such component) specified
in Section 2.01(b), 2.01(c), 2.01(d), 2.04(a) or 2.05(b).

SECTION 4.03. Additional Guarantors. The effectiveness of the designation of any
Eligible Additional Guarantor as a Guarantor hereunder in accordance with
Section 2.20 is subject to the satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received such
Guarantor’s Guarantor Joinder Agreement duly executed by all parties thereto.

(b) The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such
Guarantor, the authorization and legality of the Transactions insofar as they
relate to such Guarantor and any other legal matters relating to such Guarantor,
its Guarantor Joinder Agreement or such Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent and the Lenders shall have received, at least five
Business Days prior to the effectiveness of the designation of such additional
Guarantor, all documentation and other information relating to such Guarantor
requested by them for purposes of ensuring compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

The Administrative Agent shall notify the Loan Parties and the Lenders of the
effectiveness of the designation of any Eligible Additional Guarantor as a
Guarantor hereunder, and such notice shall be conclusive and binding.

 

59



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Loan Parties covenant and agree
with the Lenders that they will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.04 or
6.05.

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of the business of the Guarantors and the Subsidiaries,
taken as a whole, except as otherwise permitted by Section 6.04 or 6.05,
(ii) maintain and operate such business in substantially the manner in which it
is presently conducted and operated, except as otherwise permitted by
Section 6.04 or 6.05, (iii) comply with all applicable laws, rules, regulations
and orders of any Governmental Authority (including ERISA, Regulations T, U and
X and laws, rules, regulations and orders regarding the collection, payment and
deposit of employees’ income, unemployment and Social Security taxes), whether
now in effect or hereafter enacted and (iv) at all times maintain and preserve
all property material to the conduct of the business of the Guarantors and their
Subsidiaries, taken as a whole, except as otherwise permitted by Section 6.04 or
6.05, and keep such property in good repair, working order and condition
(ordinary wear and tear excepted) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted in all material respects at all
times, in each case under clauses (i), (ii), (iii) and (iv) above, except where
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary for companies in the same
or similar businesses, including public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it
(in each case to the extent such insurance is available at commercially
reasonable rates and on commercially reasonable terms, the Lenders hereby
acknowledging that certain of the Guarantors and the Subsidiaries do not
maintain general liability insurance on the Effective Date and have no current
intention to obtain such insurance); and maintain such other insurance as may be
required by law.

 

60



--------------------------------------------------------------------------------

SECTION 5.03. Obligations and Taxes. Pay and discharge promptly when due all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might give rise to a
material Lien upon such properties or any part thereof; provided, however, that
such payment and discharge shall not be required with respect to any such tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the relevant
Guarantor (or the relevant Subsidiary) shall have set aside on its books
adequate reserves with respect thereto or if the failure to pay, discharge or
contest would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent:

(a) within 90 days after the end of each fiscal year, (i) the annual audited
consolidated statement of financial condition and consolidated statements of
operations, changes in partners’ capital and cash flows as of the end of and for
such fiscal year of Blackstone Group, reported upon by Deloitte & Touche LLP or
another independent registered public accounting firm of recognized national
standing without any “scope of audit” qualification or statement from such
accounting firm that such accounting firm believes substantial doubt exists
about Blackstone Group’s ability to continue as a going concern, (ii) the
unaudited annual condensed consolidated and combined statement of financial
condition and condensed consolidated and combined statements of income and cash
flows as of the end of and for such fiscal year of the combined Guarantors and
the Subsidiaries, substantially in the form delivered pursuant to the Existing
Credit Agreement, certified by a Financial Officer as fairly presenting, in all
material respects, the financial position and results of operations of the
combined Guarantors and the Subsidiaries on a condensed consolidated and
combined basis in accordance with GAAP and (iii) a reconciliation prepared by a
Financial Officer of the audited financial statements referred to in clause (i)
to the unaudited financial statements referred to in clause (ii);

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, (i) the quarterly unaudited condensed consolidated statement
of financial condition and condensed consolidated statements of operations,
changes in partners’ capital and cash flows of Blackstone Group as of the end of
and for such fiscal quarter and the then-elapsed portion of the fiscal year,
certified by a Financial Officer as presenting fairly, in all material respects,
the financial position and results of operations of Blackstone Group on a
consolidated basis in accordance with GAAP consistently applied, except for the
absence of footnotes or as otherwise described therein and subject to year-end
audit adjustments, (ii) the quarterly unaudited condensed consolidated and
combined statement of financial condition and condensed consolidated and
combined statements of income and cash flows of the combined Loan Parties and
the Subsidiaries as of the end of and for such fiscal quarter and the
then-elapsed portion of the fiscal

 

61



--------------------------------------------------------------------------------

year, substantially in the form delivered pursuant to the Existing Credit
Agreement, certified by a Financial Officer as presenting fairly, in all
material respects, the financial position and results of operations of the
combined Guarantors and the Subsidiaries on a condensed consolidated and
combined basis in accordance with GAAP consistently applied, except for the
absence of footnotes or as otherwise described therein and subject to year-end
audit adjustments and (iii) a reconciliation prepared by a Financial Officer of
the unaudited financial statements referred to in clause (i) to the unaudited
financial statements referred to in clause (ii);

(c) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer (i) certifying that, to the best
of his or her knowledge, no Default has occurred or, if such a Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the financial covenant contained in Section 6.09,
including reasonably detailed computations of Total Indebtedness and Combined
EBITDA; and

(d) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Guarantors or the
Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request.

SECTION 5.05. Litigation and Other Notices. Promptly after any Loan Party
becomes aware thereof, furnish to the Administrative Agent written notice of the
following:

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against any Loan Party or any
Affiliate thereof which has a reasonable likelihood of being adversely
determined and which, if adversely determined, would be materially likely to
result in a Material Adverse Effect;

(c) any development that has resulted in, or would be materially likely to
result in, a Material Adverse Effect.

SECTION 5.06. ERISA. Promptly after any Loan Party becomes aware thereof,
furnish to the Administrative Agent and each Lender written notice of the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect.

 

62



--------------------------------------------------------------------------------

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any
representatives designated by any Lender to visit and inspect the financial
records and the properties of any Guarantor or any Subsidiary at reasonable
times upon reasonable notice and as often as requested and to make extracts from
and copies of such financial records (subject to Section 9.12), and permit any
representatives affiliated with and designated by any Lender to discuss the
affairs, finances and condition of any Guarantor or any Subsidiary with the
officers thereof and, upon reasonable notice to the applicable Guarantor,
independent accountants therefor.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used for
general investment and general partnership, limited liability company, corporate
and other purposes of the Loan Parties and the Subsidiaries.

SECTION 5.09. Further Assurances. Each Loan Party agrees to do such further acts
and things and to execute and deliver to the Administrative Agent such
additional agreements, powers and instruments, as the Administrative Agent may
reasonably require or deem advisable to carry into effect the purposes of this
Agreement or to better assure and confirm unto the Administrative Agent and each
Lender its rights, powers and remedies hereunder.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Loan Parties covenant and agree
with the Lenders that they will not, and will not cause or permit any of the
Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness of the Loan Parties or any of the Subsidiaries, including
Guarantees by a Loan Party of Non-Recourse Seasoning Debt, provided that at the
time such Indebtedness is incurred, and immediately after giving effect to the
incurrence thereof, the Leverage Ratio shall not exceed 4.0 to 1.0;

(b) Indebtedness of any Loan Party owing to any other Loan Party or any
Subsidiary and Indebtedness of any Subsidiary owing to any Loan Party or any
other Subsidiary (for the avoidance of doubt, excluding in each case any
Guarantee by a Loan Party or a Subsidiary of Non-Recourse Seasoning Debt);

(c) Indebtedness consisting of repurchase agreements relating to Cash and Carry
Securities;

 

63



--------------------------------------------------------------------------------

(d) Indebtedness of the Loan Parties under Back-to-Back Lending Facilities in an
aggregate principal amount not to exceed $150,000,000 at any time outstanding;

(e) Indebtedness of the Seasoning Subsidiaries consisting of Non-Recourse
Seasoning Debt;

(f) other Indebtedness of the Subsidiaries, including Guarantees by the
Subsidiaries (other than the Seasoning Subsidiaries) of Non-Recourse Seasoning
Debt, in an aggregate principal amount not to exceed $200,000,000 at any time
outstanding; and

(g) Indebtedness created under the Loan Documents.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets now owned or hereafter acquired by it (including, in the case
of securities owned by it, by the sale of such securities pursuant to any
repurchase agreement or similar arrangement) or on any income or revenues or
rights in respect of any thereof, except:

(a) Liens on property or assets of any Guarantor or any Subsidiary existing on
the date hereof and set forth in Schedule 6.02 and any extensions, renewals or
replacements thereof; provided that such Liens (i) shall secure only those
obligations that they secure on the date hereof and permitted refinancings
thereof and (ii) shall encumber only those properties and assets of such
Guarantor or such Subsidiary that they encumber on the date hereof;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by any Guarantor or any Subsidiary; provided that (i) such Lien is not created
in contemplation of or in connection with such acquisition and (ii) such Lien
does not apply to any other property or assets of such Guarantor or such
Subsidiary;

(c) Liens for taxes not yet due or the payment of which is not at the time
required by Section 5.03;

(d) statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business and securing obligations that are not yet due or the payment of which
is not at the time required by Section 5.03 or which do not in the aggregate
have a material adverse effect on the value or use of property encumbered
thereby;

(e) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

64



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts (other than for
obligations for the payment of borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(g) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, do not materially interfere with the ordinary
conduct of the business of the Guarantors and the Subsidiaries, taken as a
whole, and ground leases in respect of real property on which facilities owned
or leased by any Guarantor or any Subsidiary are located;

(h) any attachment or judgment Lien unless the judgment it secures would
constitute an Event of Default under clause (i) of Article VII;

(i) any interest or title of a lessor or lessee under any lease permitted by
this Agreement (including any Lien granted by such lessor or lessee);

(j) Liens on Cash and Carry Securities securing Indebtedness permitted by
Section 6.01(c);

(k) Liens on receivables and notes payable owing from employees or investors and
related rights securing Indebtedness the proceeds of which are loaned to
employees of the Guarantors, the Subsidiaries or Affiliates of any of the
foregoing or to investors in the Guarantors’ or the Subsidiaries’ investment
funds;

(l) Liens not otherwise permitted by this Section 6.02 securing Indebtedness or
other obligations permitted to be incurred hereunder in an aggregate principal
amount not to exceed $200,000,000 (plus related obligations) at any time
outstanding;

(m) immaterial Liens of any Loan Party or of any Subsidiary not securing
Indebtedness for borrowed money;

(n) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not interfere in any material respect with the
business of the Guarantors and the Subsidiaries, taken as a whole;

(o) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
trading accounts or other brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are within the
general parameters customary in the banking industry;

 

65



--------------------------------------------------------------------------------

(p) Liens deemed to exist in connection with repurchase agreements and
reasonable customary initial deposits and margin deposits and similar Liens
attaching to trading accounts or other brokerage accounts maintained in the
ordinary course of business and not for speculative purposes;

(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of any Guarantor or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Guarantors and the Subsidiaries or (iii) relating to
agreements other than in connection with Indebtedness entered into by a
Guarantor or a Subsidiary; and

(r) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(s) Liens on assets of a Seasoning Subsidiary securing Non-Recourse Seasoning
Debt of such Seasoning Subsidiary;

(t) Liens securing Indebtedness described in Section 6.01(d) and related
obligations; and

(u) Liens required to be created pursuant to this Agreement.

SECTION 6.03. Certain Loans and Advances. Make or permit to exist loans or
advances to employees of any Guarantor, any Subsidiary or any Affiliate of a
Guarantor except (i) loans and advances funded by Back-to-Back Lending
Facilities, (ii) loans and advances that will be repaid within 20 Business Days
of being invoiced by a Guarantor or a Subsidiary in accordance with existing
practices of the Guarantors and the Subsidiaries and which are invoiced within a
reasonable amount of time following the date of the applicable investment and
(iii) other loans or advances in a principal amount not in excess of
$200,000,000 at any time outstanding.

SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any substantial part
of the consolidated assets (including by way of a sale or transfer of stock of
Subsidiaries) of the Guarantors (whether now owned or hereafter acquired),
except that:

(a) the Guarantors and the Subsidiaries may sell assets or properties in the
ordinary course of business;

(b) the Guarantors and the Subsidiaries may sell, transfer, lease or otherwise
dispose of any assets or property in transactions only among the Guarantors and
the Subsidiaries;

 

66



--------------------------------------------------------------------------------

(c) (i) any Loan Party or Subsidiary may merge, consolidate or liquidate with or
into a Loan Party in a transaction in which such Loan Party is the surviving
entity and (ii) any Subsidiary may merge, consolidate or liquidate with or into
any other Subsidiary in a transaction in which the surviving entity is a
Subsidiary and no Person other than a Loan Party or a Subsidiary receives any
consideration;

(d) the Loan Parties and the Subsidiaries may effect sales and transfers of
assets and mergers, consolidations, dissolutions and liquidations involving the
Guarantors (including any Eligible Additional Guarantor that becomes a
Guarantor) and the Subsidiaries in order to effect Permitted Reorganization
Transactions;

(e) the Loan Parties and the Subsidiaries may sell, transfer or otherwise
dispose of any assets or property for cash or other consideration reasonably
determined by the Loan Parties to be in an amount at least equal to the fair
value of such assets or property; and

(f) the Loan Parties and the Subsidiaries may enter into mergers and
consolidations to effect asset acquisitions;

provided that in the case of any transaction under clauses (c) and (d) above,
and if the transaction has a value of $25,000,000 or more, clauses (e) and
(f) above, the Loan Parties are in Pro Forma Compliance immediately after giving
effect to such transaction.

SECTION 6.05. Business of Guarantors and the Subsidiaries. Engage in any new
business, cease to engage in any business or change the character of any
business in which it is engaged if as a result any Guarantor would no longer be
primarily engaged, directly or indirectly, in the businesses of general
investment banking, merchant banking, asset management or investment advisory
services and investment or financial services.

SECTION 6.06. Amendment of Certain Agreements. Make or permit to be made any
amendment or modification of, or waive any of its rights under, the Agreements
of Limited Partnership or the LLC Agreement that materially impairs (a) the
creditworthiness of any Loan Party or (b) the rights or interests of the Lenders
hereunder; provided that amendments, modifications and waivers (i) determined by
the general partner of a Guarantor or managing member of the Borrower as
necessary or appropriate in connection with the creation, authorization or
issuance of any class or series of equity interests in any Guarantor or the
Borrower; (ii) reflecting the admission, substitution, withdrawal or removal of
partners in any Guarantor or member of the Borrower; (iii) reflecting a change
in the name of any Loan Party, the location of the principal place of business
of any Loan Party, the registered agent of any Loan Party or the registered
office of any Loan Party; (iv) determined by the general partner or the managing
member of a Loan Party, as applicable, to be necessary or appropriate to address
changes in U.S. Federal income tax regulations, legislation or interpretation;
(v) reflecting a change in the fiscal year or taxable year of any Loan Party and
any other changes that the general

 

67



--------------------------------------------------------------------------------

partner or the managing member, as applicable, of a Loan Party determines to be
necessary or appropriate as a result of a change in the fiscal year or taxable
year of any Loan Party including a change in the dates on which distributions
are to be made by any Loan Party; or (vi) necessary for the consummation of
Permitted Restructuring Transactions, shall be permitted.

SECTION 6.07. Ownership of Core Businesses; Borrower. (a) Permit any Equity
Interests that are owned by Blackstone Group, either directly or through its
direct or indirect subsidiaries, in a Core Business Entity, to be owned by any
Person other than the Guarantors and the Subsidiaries (unless such Core Business
Entity is itself a Loan Party), it being understood that the foregoing will not
prohibit Blackstone Group’s indirect ownership of such Equity Interests through
its direct or indirect ownership of Equity Interests in the Loan Parties.

(b) Permit any Equity Interests in the Borrower to be owned by any Person other
than the Guarantors and Persons that are wholly-owned Subsidiaries of the
Guarantors (calculated as if the Guarantors collectively were one Person).

SECTION 6.08. Restricted Payments. Declare, make or pay, directly or indirectly,
any Restricted Payment when a Default has occurred and is continuing; provided
that, (i) so long as no Event of Default under clause (b), (c), (g) or (h) of
Article VII has occurred and is continuing, the Guarantors may continue to make
cash distributions to the General Partners (but not in respect of limited
partnership interests in the Guarantors) solely for the purpose of providing
Blackstone Group with funds to make regular quarterly cash distributions to its
common unitholders of $.30 per unit (as adjusted to hold constant for splits,
combinations, dividends and issuances of units after the Effective Date), so
long as any such cash distributions by the Guarantors (A) are not in the
aggregate, net of applicable taxes, in excess of the amounts of such Blackstone
Group quarterly distributions and (B) are made not more than 15 days prior to
the payment date for such Blackstone Group quarterly distributions and (ii) the
Guarantors, to the extent they are classified as partnerships for U.S. Federal
tax purposes, may make Tax Distributions (as such term is defined in each such
respective Guarantor’s partnership agreement in effect on the date hereof, or,
in the case of Eligible Additional Guarantors, Tax Distributions on terms
substantially equivalent to those in the Guarantors’ respective partnership
agreements in effect on the date hereof).

SECTION 6.09. Financial Covenants. (a) Permit the aggregate assets under
management of the Guarantors and the Subsidiaries in respect of which the
Guarantors and the Subsidiaries receive management fees (excluding any assets in
respect of which management fees are not payable, regardless of whether carried
interests exist) on the last day of any fiscal quarter be less than
$65,000,000,000.

(b) Permit the Leverage Ratio on the last day of any fiscal quarter to be
greater than 4.0 to 1.0.

 

68



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in connection with the Borrowings hereunder, in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statements or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;

(b) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;

(c) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in (b) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of three Business Days;

(d) any Guarantor or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.01(a) or 5.05(a) or in
Article VI;

(e) any Guarantor or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in (b), (c) or (d) above) and such default shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or the Required Lenders to the Borrower;

(f) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Significant Subsidiary or its debts, or of a

 

69



--------------------------------------------------------------------------------

substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Significant Subsidiary or for a
substantial part of its assets or (iii) the winding-up or liquidation of any
Loan Party or any Significant Subsidiary, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(h) any Loan Party or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any partnership or
formal action for the purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not adequately covered by insurance) shall
be rendered against any Loan Party, any Significant Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of any Loan Party or any Significant Subsidiary to enforce any such
judgment;

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(k) the guarantee of any Guarantor contained in Article X of this Agreement
shall not for any reason be, or shall be asserted by any Loan Party not to be,
in full force and effect and enforceable against each Guarantor in all material
respects in accordance with its terms (other than as a result of a release or
discharge of such Guarantor in accordance with the Loan Documents);

then, and in every such event (other than an event with respect to a Loan Party
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal

 

70



--------------------------------------------------------------------------------

of the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued fees and all other obligations of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.05(i), in each case without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event with respect to a
Loan Party described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
obligations of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the deposit of such cash
collateral in respect of LC Exposure shall automatically become due, in each
case without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived by the Borrower, anything contained herein
or in any other Loan Document to the contrary notwithstanding.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks , and none of the Loan
Parties shall have rights as a third party beneficiary of any of such
provisions; in each case subject to the rights of the Borrower under
Section 8.06.

SECTION 8.02. Administrative Agent Individually. (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Loan Parties or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

(b) Each Lender and each Issuing Bank understands that the Person serving as
Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate

 

71



--------------------------------------------------------------------------------

and investment banking and research) (collectively, the “Activities”) and may
engage in the Activities with or on behalf of one or more of the Loan Parties or
their respective Affiliates. Furthermore, the Agent’s Group may, in undertaking
the Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Loan Parties or
their respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Lender and each Issuing Bank
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. None of the Administrative Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or any Issuing Bank
or use on behalf of the Lenders or the Issuing Banks, and shall not be liable
for the failure to so disclose or use, any information whatsoever about or
derived from the Activities or otherwise (including any information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any of its Affiliates) or to account for
any revenue or profits obtained in connection with the Activities, except that
the Administrative Agent shall deliver or otherwise make available to each
Lender and each Issuing Bank such documents as are expressly required by any
Loan Document to be transmitted by the Administrative Agent to the Lenders and
the Issuing Banks.

(c) Each Lender and each Issuing Bank further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders or the Issuing Banks (including the interests of
the Lenders or the Issuing Banks hereunder and under the other Loan Documents).
Each Lender and each Issuing Bank agrees that no member of the Agent’s Group is
or shall be required to restrict its activities as a result of the Person
serving as Administrative Agent being a member of the Agent’s Group, and that
each member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender or any Issuing Bank. None of
(i) this Agreement nor any other Loan Document, (ii) the receipt by the Agent’s
Group of information (including Information) concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including any duty of trust or confidence)
owing by the Administrative Agent or any member of the Agent’s Group to any
Lender or any Issuing Bank including any such duty that would prevent or
restrict the Agent’s Group from acting on behalf of customers (including the
Loan Parties or their Affiliates) or for its own account.

SECTION 8.03. Duties of Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent’s duties hereunder and under the other Loan Documents

 

72



--------------------------------------------------------------------------------

are solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent or any of its Affiliates to liability or that is
contrary to any Loan Document or applicable law.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02(b)) or (ii) in the absence of its own
gross negligence or wilful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default or the event or events that give or may
give rise to any Default unless and until any Loan Party or any Lender or
Issuing Bank shall have given notice to the Administrative Agent describing such
Default and such event or events.

(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy or completeness
of the information contained therein, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any Person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other

 

73



--------------------------------------------------------------------------------

distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan or the issuance, amendment, renewal or extension of a Letter of
Credit that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank, as the case may be, unless an
officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
or such Issuing Bank, as the case may be, prior to the making of such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, and in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Borrowing. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.03 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 8.06. Resignation of Administrative Agent. (a) The Administrative Agent
may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower. At the time of any such resignation, the successor shall be the Lender
with the greatest Credit Exposure and unused Commitment at such time (other than
the resigning Administrative Agent) that consents to serving as Administrative
Agent. If no such successor shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (such
30-day period, the “Lender Appointment Period”), then the retiring
Administrative Agent may, with the consent of the Borrower, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent that is
a bank with an office in New York City. The Administrative Agent may not resign
unless and until a successor Administrative Agent has been appointed. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations as Administrative Agent hereunder or under the other Loan Documents.
The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder, the provisions of this

 

74



--------------------------------------------------------------------------------

Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation pursuant to this Section by a Person acting as the
Administrative Agent shall, unless such Person shall notify the Borrower, the
Lenders and the Issuing Banks otherwise, also act to relieve such Person and its
Affiliates of any obligation to issue or advance new, or extend existing,
Letters of Credit or Swingline Loans, as the case may be, where such advance or
extension is to occur on or after the effective date of such resignation. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender, (ii) the
retiring Swingline Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents and (iii) the successor
Swingline Lender shall enter into an Assignment and Assumption and acquire from
the retiring Swingline Lender each outstanding Swingline Loan of such retiring
Swingline Lender for a purchase price equal to par plus accrued interest.

(c) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender, the Required Lenders (determined after giving effect to Section 9.02(c))
may by notice to the Borrower and such Person remove such Person as
Administrative Agent and, with the agreement of the Borrower, appoint a
replacement Administrative Agent hereunder. Such removal will be effective on
the date a replacement Administrative Agent is appointed.

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. (a) Each
Lender and Issuing Bank confirms to the Administrative Agent, each other Lender
and Issuing Bank and each of their respective Related Parties that it
(i) possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, any other Lender or Issuing Bank or any of
their respective Related Parties, of evaluating the merits and risks (including
tax, legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans, issuing Letters of Credit
and making other extensions of credit, as applicable, hereunder and under the
other Loan Documents and (z) taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans, issuing Letters of Credit
and making other extensions of credit, as applicable, hereunder and under the
other Loan Documents is suitable and appropriate for it.

(b) Each Lender and Issuing Bank acknowledges that (i) it is solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii) it
has,

 

75



--------------------------------------------------------------------------------

independently and without reliance upon the Administrative Agent, any other
Lender or Issuing Bank or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, any other Lender or Issuing Bank
or any of their respective Related Parties, continue to be solely responsible
for making its own appraisal and investigation of all risks arising under or in
connection with, and its own credit analysis and decision to take or not take
action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:

(i) the financial condition, status and capitalization of the Loan Parties;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and

(iv) the adequacy, accuracy and completeness of the information delivered by the
Administrative Agent, any other Lender or Issuing Bank or by any of their
respective Related Parties under or in connection with this Agreement or any
other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

SECTION 8.08. No Other Duties. Anything herein to the contrary notwithstanding,
none of the Persons acting as Arrangers or as Syndication Agent listed on the
cover page hereto shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

(i) if to the Loan Parties, to them at 345 Park Avenue, New York, New York
10154, Attention of Mr. Laurence A. Tosi, C.F.O. (Telecopy No. 212-583-5721) and
Mr. V.K. Sawhney, Senior Managing Director (Telecopy No. 646-253-7675);

 

76



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to it at Citibank, N.A., as Administrative
Agent, 1615 Brett Road, Building #2, New Castle, Delaware 19720, Attention of
Robert Ross (Telecopy No. 212-994-0961; Electronic mail: robert.ross@citi.com
(CC: global.loans.support@citi.com)), with a copy to Citibank, N.A., as
Administrative Agent, 388 Greenwich Street, New York, New York 10013, Attention
of Alexander Duka (Telecopy No. 646-291-1703; Electronic mail:
alexander.f.duka@citi.com);

(iii) if to any Issuing Bank, to it at its address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent and the
Borrower (or, in the absence of any such notice, to the address (or telecopy
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof);

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire;

or at such other address as shall be notified in writing (x) in the case of the
Loan Parties, the Administrative Agent, each Issuing Bank and the Swingline
Lender, to the other parties and (y) in the case of all other parties, to the
Borrower and the Administrative Agent.

(b) All notices, demands, requests, consents and other communications described
in clause (a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by posting
to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 9.13 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iii) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II shall not
be effective until received by the Administrative Agent.

 

77



--------------------------------------------------------------------------------

(c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clauses (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrower shall, unless otherwise agreed in writing with the Administrative
Agent, deliver all Approved Electronic Communications to the Administrative
Agent by properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citi.com or such other electronic mail address (or similar means
of electronic delivery) as the Administrative Agent may notify to the Borrower.
Nothing in this clause (c) shall prejudice the right of the Administrative Agent
or any Lender to deliver any Approved Electronic Communication to the Borrower
in any manner authorized in this Agreement or to request that the Borrower
effect delivery in such manner.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by a
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Loan Parties and the Required Lenders or by the Loan Parties and the
Administrative Agent with the consent of the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent with the consent of the Required
Lenders and the Loan Parties that are parties thereto; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or the required date of reimbursement of any LC Disbursement, or any date
for the payment of any interest or fees payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the

 

78



--------------------------------------------------------------------------------

written consent of each Lender, (v) alter the last sentence of Section 2.08(c)
without the written consent of each Lender, (vi) release any of the Guarantors
or limit its liability in respect of its guarantee under Article X without the
consent of each Lender (other than in connection with a Permitted Reorganization
Transaction) or (vii) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or
Swingline Lender, respectively. Notwithstanding the foregoing, any provision of
this Agreement may be amended by an agreement in writing entered into by the
Loan Parties, the Required Lenders and the Administrative Agent if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
outside counsel for the Administrative Agent (which, except as otherwise agreed
by the Borrower, shall be limited to a single counsel), in connection with the
pre-closing syndication of the credit facility provided for herein, the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or Issuing Bank (including the fees,
charges and disbursements of not more than one outside legal counsel plus, if
necessary, one local counsel per jurisdiction plus, in the case of a conflict of
interest or separate defenses available to indemnified parties that are
different from those available to other indemnified parties, one additional
counsel per group of affected parties), in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the

 

79



--------------------------------------------------------------------------------

reasonable fees, charges and disbursements of not more than one outside legal
counsel plus, if necessary, one local counsel per jurisdiction plus, in the case
of a conflict of interest or separate defenses available to indemnified parties
that are different from those available to the Borrower or other indemnified
parties, one additional counsel per group of affected parties), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence, fraud or
wilful misconduct of such Indemnitee or its Related Parties as determined by a
final non-appealable judgment of a court of competent jurisdiction.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), any Issuing Bank,
the Swingline Lender or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section, but without affecting the Borrower’s
obligation to pay such amount, each Lender severally agrees to pay to the
Administrative Agent, such Issuing Bank, the Swingline Lender or such Related
Party, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their

 

80



--------------------------------------------------------------------------------

respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Loan Party without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, any Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may assign all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) to any Non-Defaulting Lender or Non-Defaulting Lender
Affiliate, or to any one or more other assignees with the prior written consent
of (i) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required if an Event of
Default under clause (b), (c), (g) or (h) of Article VII has occurred and is
continuing, (ii) the Administrative Agent, (iii) each Principal Issuing Bank and
(iv) the Swingline Lender. Assignments shall be subject to the following
conditions: (w) except in the case of an assignment to a Lender or a Lender
Affiliate or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of each Lender after giving
effect to any assignment shall be not less than $50,000,000 unless the Borrower
and the Administrative Agent otherwise consent (such consent of the Borrower not
to be unreasonably withheld or delayed), (x) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, (y) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, and
(z) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each

 

81



--------------------------------------------------------------------------------

Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount and currency of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender or Issuing Bank at any
reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower or the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender. Each Lender that sells
a participation shall, in accordance with the customary record-keeping practices
of such Lender and acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest

 

82



--------------------------------------------------------------------------------

error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(g) as
though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto or
grant such pledgee or assignee enforcement rights prior to a foreclosure on such
pledge or assignment or any voting rights.

(h) Notwithstanding any provision of this Agreement to the contrary, no Lender
may provide any Information (as defined in Section 9.12) to any prospective
Lender, Participant or pledgee without the prior written consent of the Borrower
(such consent not to be unreasonably withheld or delayed).

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan, any LC Disbursement or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different

 

83



--------------------------------------------------------------------------------

counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent or any Issuing Bank constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing under paragraph (b), (c), (g) or (h) of Article VII, each Lender and
Issuing Bank, and each Affiliate of any of the foregoing, is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Issuing
Bank, or by such an Affiliate, to or for the credit or the account of any Loan
Party against any of and all the obligations of such Loan Party now or hereafter
existing under this Agreement held by such Lender or Issuing Bank, irrespective
of whether or not such Lender or Issuing Bank shall have made any demand under
this Agreement and although such obligations may be unmatured. The rights of
each Lender and Issuing Bank, and each Affiliate of any of the foregoing, under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender, Issuing Bank or Affiliate may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and

 

84



--------------------------------------------------------------------------------

determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or its properties
in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ managers, administrators, trustees,
partners, directors, officers, employees and agents, including accountants,
legal counsel and other advisors on a need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such

 

85



--------------------------------------------------------------------------------

Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, provided that the Administrative Agent or
any such Lender, as the case may be, gives the Borrower prompt notice of any
request to disclose information (unless such notice is prohibited by law,
subpoena, similar process or by the applicable regulatory authority) so that the
Borrower may seek a protective order or other appropriate remedy (including by
participation in any proceeding to which the Administrative Agent or any such
Issuing Bank or Lender is a party, and each of them hereby agrees to use
reasonable effort to permit the Borrower to do so), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) with the consent of the Borrower or (g) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower or its Affiliates.

For the purposes of this Section, “Information” means all information (including
financial statements, certificates and reports and analyses, compilations and
studies prepared by or on behalf of the Administrative Agent or any Lender based
on any of the foregoing) received from or on behalf of any Loan Party or
Subsidiary relating to any Loan Party or Subsidiary or its Affiliates or its
business or relating to any employee, member or partner or customer of any Loan
Party or Subsidiary, other than any such information that is or becomes
available to the Administrative Agent or any Lender on a nonconfidential basis.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. Posting of Approved Electronic Communications. (a) Each of the
Lenders and the Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on Debt Domain or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password authorization system) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby

 

86



--------------------------------------------------------------------------------

acknowledged, each of the Lenders and the Borrower hereby approves of
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution
in the absence of gross negligence or wilful misconduct by the Administrative
Agent and its Related Parties.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT’S GROUP IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally-applicable
document retention procedures and policies.

SECTION 9.14. USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each such Loan Party, which
information includes the name and address of the Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Party in accordance with the USA Patriot Act.

SECTION 9.15. Lender Relationship. Each Lender, the Issuing Banks, the
Administrative Agent and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Loan Parties, the owners of their Equity Interests and/or their
Affiliates. The Loan Parties agree that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Loan Parties, the owners of their Equity Interests or their Affiliates, on the
other. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or

 

87



--------------------------------------------------------------------------------

fiduciary responsibility in favor of the Loan Parties, the owners of their
Equity Interests or their Affiliates with respect to the transactions
contemplated hereby or thereby (or the exercise of rights or remedies with
respect hereto or thereto) or the process leading hereto or thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, the owner of its Equity Interest or its Affiliates on
other matters) or any other obligation to the Loan Parties except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, owners of its Equity Interests, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party in connection
with such transaction or the process leading thereto.

SECTION 9.16. Judgment Currency. (a) If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency that may be so purchased is less than the sum originally due
to the Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

ARTICLE X

Guarantee

In order to induce the Lenders, the Issuing Banks and the Swingline Lender to
extend credit to the Borrower hereunder, each Guarantor hereby irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a

 

88



--------------------------------------------------------------------------------

primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any Obligation.

Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment. The
obligations of each Guarantor hereunder shall not be affected by (a) the failure
of the Administrative Agent, any Lender, any Issuing Bank or the Swingline
Lender to assert any claim or demand or to enforce any right or remedy under the
provisions of this Agreement, any other Loan Document or otherwise, (b) any
extension or renewal of any of the Obligations, (c) any rescission, waiver,
amendment or modification of, or any release from (other than an express,
written release), any of the terms or provisions of this Agreement, or any other
Loan Document or agreement, including with respect to any other Guarantor
hereunder, (d) any default, failure or delay, wilful or otherwise, in the
performance of any of the Obligations, (e) any decree or order, or any law or
regulation of any jurisdiction or event affecting any term of an Obligation or
(f) any other act, omission or delay to do any other act that may or might in
any manner or to any extent vary the risk of any Guarantor or otherwise operate
as a discharge of a Guarantor as a matter of law or equity or which would impair
or eliminate any right of each Guarantor to subrogation or any other
circumstance that might constitute a defense of each Guarantor or the Borrower.

Each Guarantor further agrees that its agreement hereunder constitutes a
guarantee of payment when and in the amount due (whether or not any bankruptcy
or similar proceeding shall have stayed the accrual or collection or the
acceleration of any of the Obligations or operated as a discharge thereof) and
not merely of collection, and waives any right to require that any resort be had
by the Administrative Agent, any Lender, any Issuing Bank or the Swingline
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, any Lender, any Issuing Bank or the Swingline Lender in
favor of the Borrower or any other Person. Each Guarantor agrees that its
guarantee hereunder is continuing in nature and applies to all Obligations,
whether currently existing or hereafter incurred.

The obligations of each Guarantor, and the claims of the Lenders, the
Administrative Agent, the Issuing Banks and the Swingline Lender against each
Guarantor, hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise (other than the indefeasible
payment in full of all the Obligations), and shall not be subject to any defense
or set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations, any
impossibility in the performance of any of the Obligations or otherwise (other
than for the indefeasible payment in full of all the Obligations).

 

89



--------------------------------------------------------------------------------

Each Guarantor further agrees that its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Lender, any Issuing Bank or the Swingline Lender
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Lender, any Issuing Bank or the Swingline Lender
may have at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will, upon
receipt of written demand by the Administrative Agent, any Lender, any Issuing
Bank or the Swingline Lender, forthwith pay, or cause to be paid, to the
Administrative Agent, any Lender, any Issuing Bank or the Swingline Lender in
cash an amount equal to the unpaid principal amount of such Obligations then
due, together with accrued and unpaid interest thereon.

Upon payment by each Guarantor of any sums as provided above, all rights of each
Guarantor against the Borrower arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinated and junior in right of payment to the prior
indefeasible payment in full of all the Obligations owed by the Borrower
hereunder.

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (i) in respect of intercompany indebtedness to the Borrower or
Affiliates of the Borrower to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder and
(ii) under any Guarantee of senior unsecured indebtedness or Indebtedness
subordinated in right of payment to the Obligations which Guarantee contains a
limitation as to maximum amount similar to that set forth in this paragraph,
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights of such Guarantor
pursuant to (x) applicable law or (y) any agreement providing for an equitable
allocation among such Guarantor and other Affiliates of the Borrower of
obligations arising under Guarantees by such parties.

In addition to all such rights of indemnity and subrogation as the Guarantors
may have under applicable law (but subject to the final paragraph of this
Article X), the Borrower agrees that in the event a payment in respect of any
obligation

 

90



--------------------------------------------------------------------------------

shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment.

Each Guarantor (a “Contributing Party”) agrees (subject to the final paragraph
of this Article X) that, in the event a payment shall be made by any other
Guarantor hereunder in respect of any Obligation and such other Guarantor (the
“Claiming Party”) shall not have been fully indemnified by the Borrower as
provided hereunder, the Contributing Party shall indemnify the Claiming Party in
an amount equal to the amount of such payment multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Party on the date of
the most recent fiscal quarter of Blackstone Group ended prior to the date of
this Agreement (or, in the case of any Eligible Additional Guarantor added as a
Guarantor after the date hereof, the most recent fiscal quarter of Blackstone
Group ended prior to the date such Eligible Additional Guarantor became a
Guarantor) and the denominator shall be the aggregate net worth of all the
Guarantors on such date. Any Contributing Party making any payment to a Claiming
Party pursuant to this paragraph shall (subject to the final paragraph of this
Article X) be subrogated to the rights of such Claiming Party under the
preceding paragraph to the extent of such payment.

Notwithstanding any provision of this Agreement to the contrary, all rights of
the Guarantors under the preceding two paragraphs and all other rights of the
Guarantors of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required by the preceding two paragraphs (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder. Each Guarantor hereby agrees that all
Indebtedness and other monetary obligations owed by it to, or to it by, any
other Loan Party shall be fully subordinated to the indefeasible payment in full
in cash of the Obligations.

The provisions of this Article X shall not affect or limit the ability of the
Guarantors or the Subsidiaries to enter into and consummate Permitted
Reorganization Transactions, and a Guarantor shall be released from its
obligations under this Article X if, as a result of a Permitted Reorganization
Transaction, it is no longer a holding company for Equity Interests in Core
Business Entities and assets of Core Businesses.

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLACKSTONE HOLDINGS FINANCE CO. L.L.C. By:

/s/ Laurence A. Tosi

Name:   Laurence A. Tosi Title:   Chief Financial Officer BLACKSTONE HOLDINGS I
L.P., By: Blackstone Holdings I/II GP Inc., its General Partner

/s/ Laurence A. Tosi

Name:   Laurence A. Tosi Title:   Chief Financial Officer BLACKSTONE HOLDINGS II
L.P., By: Blackstone Holdings I/II GP Inc., its General Partner

/s/ Laurence A. Tosi

Name:   Laurence A. Tosi Title:   Chief Financial Officer BLACKSTONE HOLDINGS
III L.P., By: Blackstone Holdings III GP L.P., its General Partner By:
Blackstone Holdings III GP Management L.L.C., its General Partner

/s/ Laurence A. Tosi

Name:   Laurence A. Tosi Title:   Chief Financial Officer BLACKSTONE HOLDINGS IV
L.P., By: Blackstone Holdings IV GP L.P., its General Partner By: Blackstone
Holdings IV GP Management (Delaware) L.P., its General Partner By: Blackstone
Holdings IV GP Management L.L.C., its General Partner

/s/ Laurence A. Tosi

Name:   Laurence A. Tosi Title:   Chief Financial Officer

[Signature Page to the Credit Agreement]

 

92



--------------------------------------------------------------------------------

CITIBANK, N.A. individually and as

Administrative Agent,

    by    

        /s/ Maureen P. Maroney

  Name:   Maureen P. Maroney   Title:   Authorized Signatory

[Signature page to the Credit Agreement]

 

93



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

Bank of America, N.A.

    by

   

/s/ David H. Strickert

  Name: David H. Strickert   Title: Senior Vice President

For any Institution requiring a second signature line:

    by

   

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

Barclays Bank Plc

    by

   

/s/ Kevin Cullen

  Name: Kevin Cullen   Title: Director

For any Institution requiring a second signature line:

    by

   

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

Credit Suisse AG, Cayman Islands Branch,

F/K/A, Credit Suisse, Cayman Islands Branch

    by    

/s/ Alain Daoust

  Name: Alain Daoust   Title: Director

For any Institution requiring a second signature line:

    by    

/s/ Jay Chall

  Name: Jay Chall   Title: Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

Deutsche Bank AG, New York Branch

    by    

/s/ Susan LeFevre

  Name: Susan LeFevre   Title: Managing Director

For any Institution requiring a second signature line:

    by    

/s/ Evelyn Thierry

  Name: Evelyn Thierry   Title: Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

 

Name of Institution:

JPMorgan Chase Bank, N.A.

    by    

/s/ Sergey Sherman

  Name: Sergey Sherman   Title: Vice President

For any Institution requiring a second signature line:

    by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

 

Name of Institution:

Goldman Sachs Bank USA

    by    

/s/ Alexis Maged

  Name: Alexis Maged   Title: Authorized Signatory

For any Institution requiring a second signature line:

    by    

 

  Name:   Title:

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

Morgan Stanley Bank, N.A.

    by    

/s/ Ryan Vetsch

  Name: Ryan Vetsch   Title: Authorized Signatory

For any Institution requiring a second signature line:

    by    

 

  Name:   Title:

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

Nomura International Plc

    by    

/s/ C. H. Pitts-Tucker

  Name: C. H. Pitts-Tucker   Title: Managing Director
For any Institution requiring a second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

Royal Bank of Canada

    by    

/s/ Howard Lee

  Name: Howard Lee   Title: Authorized Signatory
For any Institution requiring a second signature line:

    by

   

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

Societe Generale

    by    

/s/ William Aishton

  Name: William Aishton   Title: Director
For any Institution requiring a second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

UBS Loan Finance LLC

    by

   

/s/ Irja R. Otsa

  Name: Irja R. Otsa   Title: Associate Director

For any Institution requiring a second signature line:

    by

   

/s/ Mary E. Evans

  Name: Mary E. Evans   Title: Associate Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

US Bank N.A.

    by    

/s/ Robert L. Barrett

  Name: Robert L. Barrett   Title: Senior Vice President For any Institution
requiring a second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

Wells Fargo Bank, N.A.

    by    

/s/ Lisa D. Buetow

  Name: Lisa D. Buetow   Title: Assistant Vice President For any Institution
requiring a second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

HSBC Bank USA, National Association

    by    

/s/ Scott H. Buitekant

  Name: Scott H. Buitekant   Title: Managing Director For any Institution
requiring a second signature line:     by    

 

  Name:   Title:

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

Mizuho Corporate Bank Limited

    by    

/s/ William Getz

  Name: William Getz   Title: Deputy General Manager For any Institution
requiring a second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1.01

MANDATORY COST CALCULATIONS

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a lending office in a
participating member state of the European Union that has adopted or adopts the
Euro as its lawful currency in accordance with legislation of the European Union
relating to Economic and Monetary Union will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by that
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that facility office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that lending office.

 

4. The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

AB + C(B - D) + E × 0.01

  per cent. per annum

100 - (A + C)

 

 

  (b) in relation to a Loan in any currency other than sterling:

 

E × 0.01

  per cent. per annum.

300

 

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and any additional rate of interest specified in paragraph (c) of
Section 2.12) payable for the relevant Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as

 

2



--------------------------------------------------------------------------------

 

being the average of the Fee Tariffs applicable to that Reference Bank for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its lending office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or the Reference Banks pursuant to paragraphs 3, 7 and 8 above is true
and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

 

13.

The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties to this Agreement
any amendments which are required to be made to this Schedule 1.01 in order to
comply with any change

 

3



--------------------------------------------------------------------------------

 

in law, regulation or any requirements from time to time imposed by the Bank of
England, the Financial Services Authority or the European Central Bank (or, in
any case, any other authority which replaces all or any of its functions) and
any such determination shall, in the absence of manifest error, be conclusive
and binding on all parties to this Agreement.

 

4



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

 

     Institution    Allocation (US$)   1.    Citibank, N.A.      100,000,000   
2.    Bank of America, N.A.      100,000,000    3.    Barclays Bank PLC     
100,000,000    4.    Credit Suisse AG, Cayman Islands Branch      100,000,000   
5.    Deutsche Bank AG, New York Branch      100,000,000    6.    JPMorgan Chase
Bank, N.A.      100,000,000    7.    Goldman Sachs Bank USA      50,000,000   
8.    Morgan Stanley Bank, N.A.      50,000,000    9.    Nomura International
plc      50,000,000    10.    Royal Bank of Canada      50,000,000    11.   
Societe Generale      50,000,000    12.    UBS Loan Finance LLC      50,000,000
   13.    US Bank N.A.      50,000,000    14.    Wells Fargo Bank, N.A.     
50,000,000    15.    HSBC Bank USA, National Association      45,000,000    16.
   Mizuho Corporate Bank Limited      25,000,000                   Total     
1,070,000,000   



--------------------------------------------------------------------------------

SCHEDULE 3.08

DISCLOSED MATTERS

None.



--------------------------------------------------------------------------------

Schedule 6.02

EXISTING LIENS

Liens securing obligations in respect of the Aircraft Credit Agreement, dated as
of June 4, 2007, between GSO Capital Partners LP and Citicorp USA, Inc.



--------------------------------------------------------------------------------

Exhibit A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of March 23, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Blackstone Holdings Finance Co. L.L.C., as Borrower (the
“Borrower”), Blackstone Holdings I L.P., Blackstone Holdings II L.P., Blackstone
Holdings III L.P. and Blackstone Holdings IV L.P., as Guarantors (collectively,
the “Guarantors”), the Lenders party thereto and Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms defined in the Credit Agreement and not otherwise defined herein are used
herein with the same meanings as in the Credit Agreement.

The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth on the reverse hereof, the interests set forth on the
reverse hereof (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement, including, without limitation, the
interests set forth on the reverse hereof in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit and LC
Disbursements held by Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.16(e) of the
Credit Agreement, duly completed and executed by the Assignee and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.04(b) of the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:



--------------------------------------------------------------------------------

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment

(“Assignment Date”):

 

    

Principal Amount and
Currency Assigned

  

Percentage Assigned of
Commitment (set forth, to
at least 8 decimals, as a
percentage of the Facility
and the aggregate
Commitments of all
Lenders thereunder)

Commitment:

   $                                                         %                

Revolving Loans:

   $                                                        

Swingline Loans:

   $                                                        

LC Disbursements:

   $                                                        

Letters of Credit

   $                                                        

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

[Name of Assignor], as Assignor,

 

by

            Name:     Title:

 

[Name of Assignee], as Assignee,

 

by

            Name:     Title:



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:1

 

BLACKSTONE HOLDINGS FINANCE

CO. L.L.C., as Borrower,

  CITIBANK, N.A., as Administrative
Agent, Swingline Lender and a Principal
Issuing Bank,                 by           by                         Name:    
  Name:       Title:       Title:                           [[Name of Additional
Principal Issuing Bank], as a Principal Issuing Bank                 by        
                    Name:             Title:        

 

 

 

 

1 

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

[Signature Page to Assignment and Acceptance]

 

3



--------------------------------------------------------------------------------

Exhibit B-1

[FORM OF OPINION OF SIMPSON THACHER & BARTLETT LLP]

                             March 23, 2010

Citibank, N.A., as Administrative Agent

under the Credit Agreement, as hereinafter

defined (the “Administrative Agent”)

and

The Lenders listed on Schedule I hereto

which are parties to the Credit Agreement

on the date hereof

 

  Re: Credit Agreement dated as of March 23, 2010 (the “Credit Agreement”) among
the Borrower and the Guarantors listed on Schedule II hereto (collectively, the
“Credit Parties”), the lending institutions identified in the Credit Agreement
(the “Lenders”) and the Administrative Agent.

Ladies and Gentlemen:

We have acted as counsel to the Credit Parties in connection with the
preparation, execution and delivery of the Credit Agreement. The Credit Parties
organized under the laws of Delaware are referred to herein as the “Delaware
Credit Parties”. Unless otherwise indicated, capitalized terms used but not
defined herein shall have the respective meanings set forth in the Credit
Agreement. This opinion is furnished to you pursuant to Section 4.01(b) of the
Credit Agreement.

In connection with this opinion, we have examined the Credit Agreement, signed
by each Credit Party and by the Administrative Agent and certain of the Lenders.
In addition, we have examined, and have relied as to matters of fact upon, the
documents delivered to you at the closing, and upon originals, or duplicates or
certified or conformed copies, of such limited liability company and limited
partnership records, agreements, documents and other instruments and such
certificates or comparable documents of public officials and of officers and
representatives of the Credit Parties, and have made such other investigations,
as we have deemed relevant and necessary in connection with the opinions
hereinafter set forth. In such examination, we have assumed the genuineness of
all signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies and
the authenticity of the originals of such latter documents. In addition, we have
relied as to certain matters of fact upon the representations made in the Credit
Agreement.



--------------------------------------------------------------------------------

Citibank, N.A.

March 23, 2010

 

In rendering the opinions set forth below, we have assumed the genuineness of
all signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies,
and the authenticity of the originals of such latter documents.

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that:

1. Each of the Delaware Credit Parties and Blackstone Holdings III GP L.P., a
Delaware limited partnership (“Blackstone III GP”), has been duly formed and is
validly existing and in good standing (a) in the case of the Delaware Credit
Parties that are Guarantors and Blackstone III GP, as a limited partnership
under the laws of the State of Delaware and (b) in the case of the Borrower, as
a limited liability company under the laws of the State of Delaware. Each of the
Delaware Credit Parties (a) has the requisite partnership or limited liability
company power and authority to execute and deliver the Credit Agreement and to
perform its obligations thereunder and, in the case of the Borrower, to borrow
under the Credit Agreement and (b) has duly authorized, executed and delivered
the Credit Agreement.

2. The execution and delivery by any Credit Party of the Credit Agreement, its
borrowings or guarantees in accordance with the terms of the Credit Agreement
and performance of its payment obligations thereunder (a) will not result in any
violation of (1) the Agreement of Limited Partnership, the Limited Liability
Company Agreement, the certificate of limited partnership or the certificate of
formation of any Delaware Credit Party and (2) assuming that proceeds of
borrowings will be used in accordance with the terms of the Credit Agreement,
any federal or New York statute, the Delaware Revised Uniform Limited
Partnership Act (the “Partnership Act”), the Delaware Limited Liability Company
Act (the “LLC Act”) or any rule or regulation issued pursuant to any federal or
New York statute or the Partnership Act or the LLC Act or any order known to us
issued by any court or governmental agency or body and (b) to our knowledge will
not breach or result in a default under or result in the creation of any lien
upon or security interest in the Credit Parties’ properties pursuant to the
terms of any agreement or instrument identified on Schedule III attached to this
opinion letter.

3. No consent, approval, authorization, order, filing, registration or
qualification of or with any federal or New York governmental agency or body or
any Delaware governmental agency or body acting pursuant to the Partnership Act
or the LLC Act is required for the execution and delivery by any Credit Party of
the Credit Agreement, the borrowings by the Borrower in accordance with the
terms of the Credit Agreement or the performance by the Credit Parties of their
respective payment or guarantee obligations under the Credit Agreement.

4. Assuming that the Credit Agreement is a valid and legally binding obligation
of each of the Lenders parties thereto and the Administrative Agent and assuming
that (a) each of the Credit Parties (other than the Delaware Credit Parties) is
duly established and has not been discontinued or dissolved under the laws of
the jurisdiction in which it is organized and has duly authorized, executed and
delivered the Credit Agreement in accordance with its organizational documents,
(b) the execution, delivery and performance by each Credit Party of the Credit
Agreement do not violate any applicable laws (excepting the law of the State of
New York,

 

- 2 -



--------------------------------------------------------------------------------

Citibank, N.A.

March 23, 2010

 

the Partnership Act, the LLC Act and the federal laws of the United States) and
(c) the execution, delivery and performance by each Credit Party of the Credit
Agreement do not constitute a breach or violation of any agreement or instrument
which is binding upon such Credit Party (except that we do not make the
assumption in the foregoing clause (c) with respect to the agreements and
instruments that are the subject of opinion paragraph 2 of this opinion letter),
the Credit Agreement constitutes the valid and legally binding obligation of
each Credit Party, enforceable against such Credit Party in accordance with its
terms.

5. To our knowledge, having made no independent investigation, there is no
action, suit or proceeding before or by any court, arbitrator or governmental
agency, body or official, now pending, to which any Credit Party is a party or
to which the business, assets or property of any Credit Party is subject, and no
such action, suit or proceeding is threatened to which any Credit Party would be
a party or the business, assets or property of any Credit Party would be
subject, that in either case questions the validity of the Credit Agreement.

6. No Credit Party is an “investment company” within the meaning of and subject
to regulation under the Investment Company Act of 1940, as amended.

Our opinion in paragraph 4 above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
(iii) an implied covenant of good faith and fair dealing and (iv) the effects of
the possible judicial application of foreign laws or foreign governmental or
judicial action affecting creditors’ rights.

We express no opinion with respect to:

(A) the effect of any provision of the Credit Agreement which is intended to
permit modification thereof only by means of an agreement signed in writing by
the parties thereto;

(B) the effect of any provision of the Credit Agreement insofar as it provides
that any Person purchasing a participation from a Lender or other Person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other Person may exercise set-off or similar rights other than in
accordance with applicable law;

(C) the effect of any provision of the Credit Agreement imposing penalties or
forfeitures;

(D) the enforceability of any provision of the Credit Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; and

(E) the effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

 

- 3 -



--------------------------------------------------------------------------------

Citibank, N.A.

March 23, 2010

 

In connection with the provisions of the Credit Agreement whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State of New York, we note the limitations of 28 U.S.C. §§1331 and 1332
on subject matter jurisdiction of the federal courts. In connection with the
provisions of the Credit Agreement which relate to forum selection (including,
without limitation, any waiver of any objection to venue or any objection that a
court is an inconvenient forum), we note that under NYCPLR §510 a New York State
court may have discretion to transfer the place of trial, and under 28 U.S.C.
§1404(a) a United Stated District Court has discretion to transfer an action
from one federal court to another.

We do not express any opinion herein concerning any law other than the law of
the State of New York, the federal law of the United States, the Partnership Act
and the LLC Act.

In so far as the opinions expressed herein relate to or are dependent upon
matters governed by the law of Québec, we have relied on and assumed the
correctness of the opinion dated the date hereof delivered to you by Gowling
Lafleur Henderson LLP with respect to Blackstone Holdings III L.P., Blackstone
Holdings IV L.P. and Blackstone Holdings IV GP L.P.

This opinion letter is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent.

Very truly yours,

SIMPSON THACHER & BARTLETT LLP

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE I

THE LENDERS

Citibank, N.A.

Bank of America, N.A.

Barclays Bank PLC

Credit Suisse AG, Cayman Islands Branch

Deutsche Bank AG, New York Branch

JPMorgan Chase Bank, N.A.

Goldman Sachs Bank USA

Morgan Stanley Bank, N.A.

Nomura International plc

Royal Bank of Canada

Societe Generale

UBS Loan Finance LLC

US Bank N.A.

Wells Fargo Bank, N.A.

HSBC Bank USA, N.A.

Mizuho Corporate Bank Limited



--------------------------------------------------------------------------------

SCHEDULE II

BORROWER

Blackstone Holdings Finance Co. L.L.C., a Delaware limited liability company

GUARANTORS

Blackstone Holdings I L.P., a Delaware limited partnership

Blackstone Holdings II L.P., a Delaware limited partnership

Blackstone Holdings III L.P., a société en commandite formed under the laws of
the Province of Quebec

Blackstone Holdings IV L.P., a société en commandite formed under the laws of
the Province of Quebec



--------------------------------------------------------------------------------

SCHEDULE III

AGREEMENTS AND INSTRUMENTS

Certificate of Limited Partnership of The Blackstone Group L.P. in the form
filed with the SEC on March 22, 2007.

Amended and Restated Agreement of Limited Partnership of The Blackstone Group
L.P. in the form filed with the SEC on June 27, 2007.

Amendment No. 1 to the Amended and Restated Agreement of Limited Partnership of
The Blackstone Group L.P., dated as of November 3, 2009, and in the form filed
with the SEC on November 6, 2009.

Registration Rights Agreement, dated as of June 18, 2007, and in the form filed
with the SEC on August 13, 2007.

Tax Receivable Agreement, dated as of June 18, 2007, by and among Blackstone
Holdings I/II GP Inc., Blackstone Holdings I L.P., Blackstone Holdings II L.P.
and the limited partners of Blackstone Holdings I L.P. and Blackstone Holdings
II L.P. party thereto, in the form filed with the SEC on August 13, 2007.

Exchange Agreement, dated as of June 18, 2007, among The Blackstone Group L.P.,
Blackstone Holdings I L.P., Blackstone Holdings II L.P., Blackstone Holdings III
L.P., Blackstone Holdings IV L.P., Blackstone Holdings V L.P. and the Blackstone
Holdings Limited Partners party thereto, in the form filed with the SEC on
August 13, 2007.

Indenture dated as of August 20, 2009 among Blackstone Holdings Finance Co.
L.L.C., The Blackstone Group L.P., Blackstone Holdings I L.P., Blackstone
Holdings II L.P., Blackstone Holdings III L.P., Blackstone Holdings IV L.P. and
The Bank of New York Mellon, as trustee.

First Supplemental Indenture dated as of August 20, 2009 among Blackstone
Holdings Finance Co. L.L.C., The Blackstone Group L.P., Blackstone Holdings I
L.P., Blackstone Holdings II L.P., Blackstone Holdings III L.P., Blackstone
Holdings IV L.P. and The Bank of New York Mellon, as trustee.



--------------------------------------------------------------------------------

Exhibit B-2

[FORM OF OPINION OF GOWLING LAFLEUR HENDERSON LLP]

 

LOGO [g166081img01.jpg]

   1 Place Ville Marie   

37th Floor

Montréal, Québec

Canada H3B 3P4

Tel 514 878 9641

Fax 514 878 1450

www.gowlings.com

March 23, 2010

CITIBANK, N.A.,

as Administrative Agent under the Credit

Agreement (as defined below)

The Lenders listed on Exhibit I

to the opinion letter which are parties

to the Credit Agreement

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Ladies and Gentlemen:

We have acted as Québec counsel to Blackstone Holdings III L.P. (“Blackstone
III”), Blackstone Holdings IV L.P. (“Blackstone IV”) and Blackstone Holdings IV
GP L.P. (“Blackstone IV GP”) (Blackstone III and Blackstone IV are sometimes
referred to herein as the “Québec Guarantors”), in connection with the credit
agreement dated as of March 23, 2010, (the “Credit Agreement”) among Blackstone
Holdings Finance Co. L.L.C. (the “Borrower”), Blackstone Holdings I L.P.,
Blackstone Holdings II L.P. and the Québec Guarantors, as guarantors, the
lenders party thereto (the “Lenders”) and Citibank, N.A., as administrative
agent (the “Administrative Agent”).

Unless otherwise defined in this letter, capitalized terms have the meanings
given to them on Schedule A to this letter.

EXAMINATION OF DOCUMENTS

In rendering the opinions set forth in this letter, we have examined an
electronic version of an executed copy of the Credit Agreement.

For the purposes of the opinions expressed below, we have considered such
questions of law as we have deemed necessary and have made such investigations
and examined originals or copies, certified or otherwise identified to our
satisfaction, of such certificates of public officials and such other
certificates, documents and records as we have considered necessary or relevant
and have relied, without independent verification or investigation, on all
statements as to matters of fact contained in such documents, including:



--------------------------------------------------------------------------------

Page 2

 

 

  (a) the limited partnership agreements forming each of Blackstone III,
Blackstone IV and Blackstone IV GP, as amended (collectively, the “Constating
Documents”);

 

  (b) “Certificats d’attestation” dated March 23, 2010, issued by the
‘Registraire des entreprises du Québec’ for each of the Québec Guarantors and
Blackstone IV GP (the “Certificates of Compliance”);

 

  (c) as to certain matters of fact relevant to the opinions expressed below, a
certificate of an officer of each of the Québec Guarantors and Blackstone IV GP,
dated March 23, 2010 (the “Officer’s Certificate”).

ASSUMPTIONS AND RELIANCE

For the purposes of the opinions expressed below, we have assumed, without
independent investigation or inquiry, that:

 

  (a) with respect to all documents examined by us, the signatures are genuine,
the individuals signing such documents had legal capacity at the time of
signing, all documents submitted to us as originals are authentic, and
certified, conformed or photocopied copies, or copies transmitted electronically
or by facsimile, conform to the authentic original documents;

 

  (b) the indices and records in all filing systems maintained in all public
offices where we have searched or inquired or have caused searches or inquiries
to be conducted are accurate and current, and all certificates and information
issued or provided pursuant thereto are and remain accurate and complete;

 

  (c) the facts certified in the Officer’s Certificate are accurate as of the
date given and continue to be accurate as of the date hereof;

 

  (d) the facts stated in the Certificates of Compliance continue to be true as
of the date hereof;

 

  (e) the general partner of Blackstone III is validly constituted and existing;

 

  (f) the Administrative Agent is validly constituted and existing and has all
necessary power and capacity to execute and deliver the Credit Agreement and
perform its obligations thereunder;

 

  (g) the Credit Agreement has been duly executed and delivered by the
Administrative Agent and the Lenders party thereto;

 

  (h) the Credit Agreement constitutes legal, valid and binding obligations of
the Administrative Agent and the Lenders, enforceable against the Administrative
Agent and the Lenders party thereto under the Governing Laws in accordance with
its terms.



--------------------------------------------------------------------------------

Page 3

 

LAWS ADDRESSED

The opinions expressed in this letter are limited to the laws of the Province of
Québec and the federal laws of Canada applicable therein.

OPINIONS

We are of the opinion, based upon the foregoing and subject to the
qualifications stated in this letter, that:

Corporate Opinions

1.    Each Québec Guarantor and Blackstone IV GP has been duly established under
the laws of the Province of Québec and, based upon the Certificates of
Compliance, has not been discontinued or dissolved.

2.    Based solely on the Certificates of Compliance, each Québec Guarantor and
Blackstone IV GP is duly registered under an Act respecting the legal publicity
of sole proprietorships, partnerships and legal persons (Québec) and is not in
default of its obligation to file annual declarations in Québec.

3.    Each Québec Guarantor acting through its general partner has the power and
capacity to own its property and its assets, to carry on its business and to
execute, deliver and perform its obligations under the Credit Agreement.

4.    Each Québec Guarantor has taken all necessary action to authorize the
execution and delivery by it of the Credit Agreement and the performance of its
obligations thereunder.

5.    Each Québec Guarantor acting through its general partner has duly executed
and delivered the Credit Agreement.

Regulatory Opinions

6. No authorization, consent, permit, exemption or approval of, or filing with
or notice to, any governmental agency or authority, or any regulatory body,
court or tribunal having legal jurisdiction in Québec is required at this time
in connection with the execution and delivery by each Québec Guarantor of the
Credit Agreement, or the exercise of its rights or the performance of its
obligations thereunder and no notarization of the Credit Agreement is required
in connection with the execution and delivery by either general partner on
behalf of a Québec Guarantor of the Credit Agreement, or the exercise of its
rights or the performance of its obligations thereunder.

No Conflict Opinion

7.    The execution and delivery by each Québec Guarantor, acting through its
general partner, of, and the performance of its obligations under, the Credit
Agreement, do not breach or result in a default under:



--------------------------------------------------------------------------------

Page 4

 

  (a) each Québec Guarantor’s Constating Documents; or

 

  (b) any laws, statutes, rules or regulations to which each Québec Guarantor is
subject.

Conflict of Laws Opinions

8.    In any proceeding brought before a Court of Québec (a “Québec Court”) for
the enforcement of the Credit Agreement, the Governing Laws would be applied by
the Québec Court, in accordance with the choice of the Governing Laws as the
governing law of the Credit Agreement, to all issues which under the conflict of
laws rules of Québec are to be determined in accordance with the proper law of a
contract, provided that: (a) such choice of the Governing Laws is not overridden
as a result of the immediate application of a rule of law of Québec that Québec
law deems mandatory; (b) the application of the Governing Laws is not manifestly
inconsistent with public order as understood in international relations under
Québec law; (c) such choice of the Governing Laws is not overridden by any
mandatory provision of the law of another country with which the situation is
closely connected and which Québec law deems applicable; (d) in any such
proceeding such Québec Court will consider itself competent to hear the case,
such as it deems appropriate in accordance with the rules of competence
applicable under its laws; (e) in any such proceeding such Québec Court will not
take judicial notice of the provisions of the Governing Laws where not alleged
in the proceedings and may only apply such provisions to the extent that they
are proven to its satisfaction by means including expert testimony or
certificate drawn up by jurisconsult; (f) the Québec Court will apply Québec law
which it would characterize as procedural and will not apply any Governing Laws
that under Québec law would be characterized as procedural and will not apply
any Governing Laws that under Québec law would be characterized as a taxation
law if the Governing Jurisdiction does not grant reciprocal treatment to
Québec’s taxation laws. Those lawyers engaged in settling and delivering this
opinion have no current knowledge of any facts which would lead us to expect
that a Québec Court would find that the choice of law made in the Credit
Agreement is overridden as a result of the immediate application of a rule of
law of Québec that Québec law deems mandatory.

9.    A Québec Court would give recognition to a Governing Judgment without
reconsideration of the merits provided that:

 

  (a) (i) each Québec Guarantor was domiciled in the Governing Jurisdiction, or
possessed an establishment in the Governing Jurisdiction and the dispute relates
to its activities in that Governing Jurisdiction, (ii) the obligations arising
from the Credit Agreement were to be performed in that Governing Jurisdiction,
(iii) the parties to the Credit Agreement have submitted to the Governing
Jurisdiction disputes which have arisen or may arise between them in respect of
the Credit Agreement, or, (iv) each Québec Guarantor has recognized the
jurisdiction of the Governing Jurisdiction.

 

  (b)

the Governing Court is not denied jurisdiction over each Québec Guarantor under
Québec law according to Québec’s own domestic rules of competence, or on the
basis that Québec law grants exclusive jurisdiction to its authorities or
another foreign jurisdiction to hear the action by reason of the subject matter
or



--------------------------------------------------------------------------------

Page 5

 

 

an agreement between the parties, or Québec law recognizes an agreement by which
exclusive jurisdiction has been conferred upon an arbitrator;

 

  (c) the action to enforce such Governing Judgment is commenced within the
relevant limitation period under Québec law in accordance with article 2924 of
the Civil Code of Québec (the “CCQ”);

 

  (d) such Governing Judgment is final or enforceable in the Governing
Jurisdiction;

 

  (e) such Governing Judgment was not rendered in contravention of the
fundamental principles of procedure;

 

  (f) a dispute between the same parties, based on the same facts and having the
same object has not given rise to a decision rendered in Québec, whether it has
acquired the authority of a final judgment (res judicator) or not, or is not
pending before a Québec authority, in first instance, or has not been decided in
a third country and the decision meets the necessary conditions for recognition
under Québec law;

 

  (g) the outcome of such Governing Judgment is not manifestly inconsistent with
public order as understood in international relations by Québec law;

 

  (h) such Governing Judgment is not for a claim in respect of any law of any
jurisdiction which under Québec law would be characterized as a taxation law if
the Governing Jurisdiction does not grant reciprocal treatment to Québec’s
revenue laws; and

 

  (i) such Governing Judgment is not contrary to any order made by the Attorney
General of Canada under the Foreign Extraterritorial Measures Act (Canada).

QUALIFICATIONS AND LIMITATIONS

The opinions in this letter are subject to the following qualifications and
limitations:

1.    The provisions of Article 2355 of the CCQ render null any waiver of the
benefit of subrogation by a Québec Guarantor; consequently, it could be argued
that a Québec Guarantor could no longer be usefully subrogated to the rights of
the Lenders, or if a Québec Guarantor was to be deprived of a security or a
right which it could have set up by subrogation, such Québec Guarantor would be
discharged to the extent of the prejudice that it has suffered, notwithstanding
any provisions of the Credit Agreement to the opposite effect; in order to avoid
the probability of a discharge in the foregoing circumstances, the
Administrative Agent, a Lender (as defined in the Credit Agreement) or other
creditor under the Credit Agreement should obtain the consent of the applicable
Québec Guarantor before releasing or waiving its rights under the Credit
Agreement.

2.    The Currency Act (Canada) precludes a court in the Province of Québec from
giving a judgment in a currency other than Canadian currency.



--------------------------------------------------------------------------------

Page 6

 

RELIANCE

This opinion is solely for the benefit of its addressees in connection with the
Credit Agreement. This opinion may not be relied upon in any manner by any other
person except any of their respective successors or assigns as permitted under
the Credit Agreement and may not be disclosed, quoted, filed with a governmental
agency or otherwise referred to without our prior written consent.

Yours very truly,

GOWLING LAFLEUR HENDERSON LLP



--------------------------------------------------------------------------------

Page 7

 

Exhibit I

Citibank, N.A.

Bank of America, N.A.

Barclays Bank PLC

Credit Suisse AG, Cayman Islands Branch

Deutsche Bank AG, New York Branch

JPMorgan Chase Bank, N.A.

Goldman Sachs Bank USA

Morgan Stanley Bank, N.A.

Nomura International plc

Royal Bank of Canada

Societe Generale

UBS Loan Finance LLC

US Bank N.A.

Wells Fargo Bank, N.A.

HSBC Bank USA, N.A.

Mizuho Corporate Bank Limited



--------------------------------------------------------------------------------

SCHEDULE A

DEFINITIONS

In this opinion:

 

(a) “Governing Jurisdiction” means the State of New York;

 

(b) “Governing Court” means a court of competent jurisdiction in the Governing
Jurisdiction;

 

(c) “Governing Judgment” means a final and conclusive in personam judgment of a
Governing Court for a sum certain, obtained against each Québec Guarantor with
respect to a claim pursuant to the Credit Agreement;

 

(d) “Governing Laws” means for the Credit Agreement the laws specified therein
as the governing laws.



--------------------------------------------------------------------------------

Exhibit C

[FORM OF]

GUARANTOR JOINDER AGREEMENT dated as of [—], [—], among BLACKSTONE HOLDINGS
FINANCE CO. L.L.C. (the “Borrower”), [BLACKSTONE HOLDINGS I L.P.], [BLACKSTONE
HOLDINGS II L.P.], [BLACKSTONE HOLDINGS III L.P.], [BLACKSTONE HOLDINGS IV L.P.]
and [OTHER EXISTING GUARANTORS] (collectively, the “Existing Guarantors”), [NAME
OF NEW GUARANTOR], a [—] (the “New Guarantor”) and CITIBANK, N.A., as
administrative agent (the “Administrative Agent”).

A. Reference is made to the Credit Agreement dated as of March 23, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Blackstone Holdings Finance Co. L.L.C., as Borrower,
Blackstone Holdings I L.P., Blackstone Holdings II L.P., Blackstone Holdings III
L.P., Blackstone Holdings IV L.P. and [other Existing Guarantors], as
Guarantors, the Lenders from time to time party thereto and the Administrative
Agent.

B. Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Credit Agreement.

C. Under the Credit Agreement, the Lenders have agreed, upon the terms and
subject to the conditions therein set forth, to make Loans to the Borrower, and
the Borrower, the Existing Guarantors and the New Guarantor desire that the New
Guarantor become a Guarantor under the Credit Agreement pursuant to the
provisions of Section 2.20 of the Credit Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. Each of the Borrower, the Existing Guarantors and the New Guarantor
represents and warrants to the Lenders and the Administrative Agent that the New
Guarantor is an Eligible Additional Guarantor and that the representations and
warranties in the Credit Agreement relating to the New Guarantor (after giving
effect to this Agreement) are true and correct on and as of the date hereof.

SECTION 2. In accordance with Section 2.20 of the Credit Agreement, the New
Guarantor, upon the effectiveness hereof, becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Guarantor hereby agrees to all the terms and provisions
of the Credit Agreement applicable to it as a Guarantor thereunder. Each
reference to a “Guarantor” in the Credit Agreement shall, upon effectiveness
hereof, be deemed to include the New Guarantor. The New Guarantor agrees that it
will be jointly and severally liable for the Obligations of the Borrower under
the Credit Agreement together with the Existing Guarantors.

SECTION 3. The New Guarantor represents and warrants to the Administrative Agent
and the Lenders that this Guarantor Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.



--------------------------------------------------------------------------------

SECTION 4. This Guarantor Joinder Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Guarantor Joinder Agreement shall become effective
(i) when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of the Borrower, the New Guarantor,
each of the Existing Guarantors and the Administrative Agent and (ii) the other
conditions with respect to the New Guarantor and this Agreement set forth in
Section 4.03 of the Credit Agreement have been satisfied. Delivery of an
executed signature page to this Guarantor Joinder Agreement by facsimile
transmission shall be effective as delivery of a manually signed counterpart
hereof.

SECTION 5. Except as expressly supplemented hereby, the Credit Agreement shall
remain in full force and effect. This Agreement shall constitute a Loan Document
for all purposes of the Credit Agreement.

SECTION 6. THIS GUARANTOR JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Guarantor Joinder Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in the Credit Agreement. All communications and notices
hereunder to the New Guarantor shall be given to it at the address set forth
under its signature.

SECTION 9. The Borrower, the New Guarantor and the Existing Guarantors agree,
jointly and severally, to reimburse the Administrative Agent for its reasonable
out-of-pocket expenses in connection with this Guarantor Joinder Agreement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its authorized officer as of the day and year first above
written.

 

BLACKSTONE HOLDINGS FINANCE

CO. L.L.C.,

   

By:

              Name:     Title:

[Signature Page to Guarantor Joinder Agreement]

 

3



--------------------------------------------------------------------------------

[EACH EXISTING GUARANTOR],    

By:

              Name:     Title:

[Signature Page to Guarantor Joinder Agreement]

 

4



--------------------------------------------------------------------------------

[NEW GUARANTOR],    

By:

              Name:     Title:             Address and telecopy number for
notices:                            

[Signature Page to Guarantor Joinder Agreement]

 

5



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent,    

    By:

              Name:     Title:

[Signature Page to Guarantor Joinder Agreement]

 

6



--------------------------------------------------------------------------------

Exhibit D

[FORM OF]

MATURITY DATE EXTENSION REQUEST

[Date]

Citibank, N.A.

1615 Brett Road, Building #2

New Castle, DE 19720

Fax No. (212) 994-0961

Attention: Robert Ross

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of March 23, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Blackstone Holdings Finance Co. L.L.C., as Borrower,
Blackstone Holdings I L.P., Blackstone Holdings II L.P., Blackstone Holdings III
L.P. and Blackstone Holdings IV L.P., as Guarantors, the Lenders party thereto
and Citibank, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Credit
Agreement. In accordance with Section 2.21 of the Credit Agreement, the
undersigned hereby requests [(i)] an extension of the Maturity Date from [—],
[—] to [—],[—] [and (ii) the amendments to the terms of the Credit Agreement set
forth below, which amendments shall become effective on [—], [—]:

[—]].

 

BLACKSTONE HOLDINGS FINANCE CO.

L.L.C., as Borrower,

   

        By:

            Name:     Title:



--------------------------------------------------------------------------------

The undersigned consents to the requested amendments to the terms of the Credit
Agreement and the requested extension of the Maturity Date. The maximum amount
of the Commitment of the undersigned with respect to which the undersigned
agrees to the amendments to the terms of the Credit Agreement and the extension
of the Maturity Date is set forth under its signature.

 

Name of Institution:                  

  by

            Name:     Title:

For any Institution requiring a second signature line:

 

  by

            Name:     Title: